Exhibit 10.3

 

BARCLAYS

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

745 Seventh Avenue

New York, New York 10019

60 Wall Street

New York, New York 10005

May 18, 2015

Endo Limited

First Floor, Minerva House

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

Attention: Suketu P. Upadhyay, Executive Vice President and Chief Financial
Officer

Project Hawk

Commitment Letter

Ladies and Gentlemen:

Endo Limited, a private limited company incorporated under the laws of Ireland
(the “Company” or “you”), has advised Barclays Bank PLC (“Barclays”), Deutsche
Bank AG New York Branch (“DBNY”), and Deutsche Bank Securities Inc. (“DBSI” and,
together with DBNY, “Deutsche Bank”; Deutsche Bank, together with Barclays, the
“Agents”, “we” or “us”) that you intend to consummate the Transaction (such term
and each other capitalized term used but not defined herein having the meaning
assigned to such term in the Transaction Description attached hereto as Exhibit
A or in the Term Sheets referred to below).

 

  1. Commitments.

In connection with the foregoing, (i)(x) Barclays (together with DBNY, the
“Initial Lenders”) is pleased to advise you of its commitment to provide (on a
several basis) 50% of the principal amount of the Senior Secured Credit
Facilities and (y) DBNY is pleased to advise you of its commitment to provide
(on a several basis) 50% of the principal amount of the Senior Secured Credit
Facilities, in each case upon the terms and subject to the conditions set forth
or referred to in this commitment letter (together with the exhibits attached
hereto, this “Commitment Letter”) and in the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Senior Secured Credit Facilities
Term Sheet”), (ii)(x) Barclays is pleased to advise you of its commitment to
provide (on a several basis) 50% of the principal amount of the Senior Bridge
Facility and (y) DBNY is pleased to advise you of its commitment to provide (on
a several basis) 50% of the principal amount of the Senior Bridge Facility, in
each case upon the



--------------------------------------------------------------------------------

terms and subject to the conditions set forth or referred to in this Commitment
Letter and in the Summary of Principal Terms and Conditions attached hereto as
Exhibit C (the “Senior Bridge Facility Term Sheet”) and (iii)(x) Barclays is
pleased to advise you of its commitment to provide (on a several basis) 50% of
the principal amount of the Asset Sale Bridge Facility and (y) DBNY is pleased
to advise you of its commitment to provide (on a several basis) 50% of the
principal amount of the Asset Sale Bridge Facility, in each case upon the terms
and subject to the conditions set forth or referred to in this Commitment Letter
and in the Summary of Principal Terms and Conditions attached hereto as Exhibit
D (the “Asset Sale Bridge Facility Term Sheet” and, together with the Senior
Secured Credit Facilities Term Sheet, the Senior Bridge Facility Term Sheet and
Exhibit E attached hereto, the “Term Sheets”).

 

  2. Titles and Roles.

You hereby appoint (i) Barclays and DBSI to act, and Barclays and DBSI hereby
agree to act, as joint lead arrangers and joint book-running managers for the
Facilities (Barclays and DBSI together in such capacity, the “Lead Arrangers”)
in connection with the proposed arrangement and subsequent syndication of the
Facilities, (ii) DBNY to act, and DBNY hereby agrees to act, as sole
administrative agent and collateral agent for the Senior Secured Credit
Facilities, (iii) Barclays to act, and Barclays hereby agrees to act, as sole
administrative agent for the Senior Bridge Facility and (iv) DBNY to act, and
DBNY hereby agrees to act, as sole administrative agent for the Asset Sale
Bridge Facility, in each case upon the terms and subject to the conditions set
forth or referred to in this Commitment Letter. Each of Barclays and Deutsche
Bank will perform the duties and exercise the authority customarily performed
and exercised by it in the foregoing roles.

You also hereby appoint DBSI and Barclays to act, and DBSI and Barclays hereby
agree to act, as joint lead arrangers and joint book-running managers for the
Amendment (DBSI and Barclays together in such capacity, the “Amendment Lead
Arrangers”, with DBSI having “left” placement in any and all marketing materials
used in connection with the Amendment as the “Lead Left Arranger”) and, as such,
the Amendment Lead Arrangers will use their commercially reasonable efforts to
solicit the consents of the requisite existing Lenders (the “Required Consents”)
under the Existing Credit Agreement (as defined in Exhibit E) (the “Existing
Lenders”) in connection with the approval of the Amendment. It is understood and
agreed that no guarantee or assurance can be given that the Required Consents
will be obtained.

You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid to any Lender in its capacity as such in connection with obtaining
any commitment to the Facilities unless you and we shall so agree (with your
agreement not to be unreasonably withheld or delayed); provided that, at any
time on or prior to the 15th business day following the date of this Commitment
Letter, you may (in consultation with the Lead Arrangers) appoint one
(1) additional joint lead arranger and joint bookrunner and unlimited
co-managers or co-agents for each of the Facilities (the “Additional Agents”)
and the aggregate economics payable to such Additional Agents for each of the
Facilities shall not exceed 50% of the total economics which would otherwise be
payable to the Agents pursuant to the Fee Letter (exclusive of any fees payable
to an

 

-2-



--------------------------------------------------------------------------------

administrative agent or collateral agent in its capacity as such) (it being
understood that (i) each such Additional Agent’s several commitment shall be
allocated pro rata among the Facilities, (ii) the commitments of the Initial
Lenders hereunder will be reduced pro rata by the amount of the commitments of
each such Additional Agent (or its relevant affiliate) under the applicable
Facility, upon the execution of customary joinder documentation satisfactory to
the Lead Arrangers, (iii) the commitments assumed by such Additional Agent for
each of the Facilities will be in proportion to the economics allocated to such
Additional Agent and (iv) no Additional Agent (nor any affiliate thereof) shall
receive greater economics in respect of any Facility than that received by
Barclays or DBSI.

The parties hereto agree that (i)(x) Deutsche Bank will have “left lead” and
Barclays will have “immediate right lead” placement in any and all marketing
materials or other documentation used in connection with the Senior Secured
Credit Facilities (and equivalent ranking for league table purposes),
(y) Barclays will have “left lead” and Deutsche Bank will have “immediate right
lead” placement in any and all marketing materials or other documentation used
in connection with the Senior Bridge Facility (and equivalent ranking for league
table purposes) and (z) Deutsche Bank will have “left lead” and Barclays will
have “immediate right lead” placement in any and all marketing materials or
other documentation used in connection with the Asset Sale Bridge Facility (and
equivalent ranking for league table purposes) and (ii) such Lead Arrangers shall
each hold the leading roles and responsibilities conventionally associated with
such “left” and “right” placement, as the case may be, with respect to the
Facilities and (iii) such Lead Arrangers shall be entitled to receive league
table credit for their roles as “joint lead arrangers” and “joint book-running
managers” for the Facilities.

 

  3. Syndication.

We reserve the right, prior to and/or after the execution of definitive
documentation for the Facilities (the “Credit Documentation”), to syndicate all
or a portion of our commitments with respect to the Facilities to a group of
banks, financial institutions and other lenders (together with the Initial
Lenders but excluding any Disqualified Lenders (as defined herein), the
“Lenders”) identified by us in consultation with you (and reasonably acceptable
to you with respect to the Revolving Credit Facility) pursuant to a syndication
to be managed exclusively by the Lead Arrangers (it being understood and agreed
that the Lead Arrangers will not syndicate to any (a) banks, financial
institutions, other institutions or persons identified in writing to the Lead
Arrangers by the Company prior to the date hereof, (b) competitors, suppliers or
customers of the Company or any of its subsidiaries identified in writing to the
Lead Arrangers by the Company from time to time or (c) any affiliate (clearly
identifiable by name or otherwise identified in writing to the Lead Arrangers by
the Company from time to time) of such person identified pursuant to clauses
(a) or (b), (subject to the following proviso, clauses (a), (b) and (c),
collectively, the “Disqualified Lenders”), provided that (i) Disqualified
Lenders pursuant to clause (b) and (c) shall not include any bona fide debt fund
or other investment vehicle that is engaged in the making, purchasing, holding
or otherwise investing in commercial loans, bonds or similar extensions of
credit in the ordinary course, (ii) no supplement shall apply retroactively to
disqualify any parties that have previously acquired an interest under the
Facilities that is otherwise permitted hereunder (but such party may not acquire

 

-3-



--------------------------------------------------------------------------------

additional interests) and (iii) the DQ List (as defined herein) shall be made
available to the Lenders as set forth in the Term Sheets. All aspects of the
syndication of the Facilities, including, without limitation, timing, potential
syndicate members to be approached, titles, allocations and division of fees,
shall be determined by (and coordinated exclusively through) the Lead Arrangers
(in each case in consultation with you). 

We intend to commence our syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter, and,
until the earlier to occur of (i) a Successful Syndication (as defined in the
Fee Letter) and (ii) 60 days after the Closing Date, you agree to use your
commercially reasonable efforts to assist the Lead Arrangers in completing a
syndication that is reasonably satisfactory to you and the Lead Arrangers. Such
assistance shall include (i) your using commercially reasonable efforts to
ensure that any syndication and marketing efforts benefit materially from your
and, to the extent practical and appropriate, the Target’s existing lending and
investment banking relationships, (ii) direct contact between senior management,
representatives and advisors of you (and your using commercially reasonable
efforts to cause, to the extent practical and appropriate, direct contact
between senior management, representatives and advisors of the Target), on the
one hand, and the proposed Lenders and rating agencies identified by the Lead
Arrangers, on the other hand, at times and places reasonably requested by the
Lead Arrangers, (iii) assistance by you (and your using commercially reasonable
efforts to cause, to the extent practical and appropriate, the assistance by the
Target) in the preparation of a Confidential Information Memorandum for each of
the Facilities and other customary marketing materials and information
reasonably deemed necessary by the Lead Arrangers to complete a successful
syndication (collectively, the “Information Materials”) for delivery to
potential syndicate members and participants, including, without limitation,
estimates, forecasts, projections and other forward-looking financial
information regarding the future performance of the Company, the Target and your
and its respective subsidiaries (collectively, the “Projections”), (iv) the
hosting, with the Lead Arrangers, of one or more meetings with prospective
Lenders at reasonable times and locations to be agreed, (v) your using
commercially reasonable efforts to obtain, prior to the launch of the
syndication of the Facilities and the marketing of the Senior Notes, public
ratings (but no specific ratings) for each of the Facilities and the Senior
Notes from each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”) and a public corporate credit rating (but no
specific rating) of Endo Luxembourg Finance Company S.à.r.l. (the “Lux
Borrower”) from S&P and a public corporate family rating (but no specific
rating) of the Lux Borrower from Moody’s, and (vi) prior to the earlier of the
60th day following the Closing Date and the date a Successful Syndication has
been achieved, your ensuring that there will not be any announcement, issuance,
offering, placement or arrangement of any competing debt securities or
commercial bank or other credit facilities (including refinancings and renewals
of debt but excluding (i) the Facilities, (ii) the Senior Notes, (iii) any debt
incurred in the ordinary course of business to the extent permitted by the
Acquisition Agreement or the Credit Documentation, (iv) any tangible equity
units and (v) any mandatorily convertible securities) by or on behalf of (x) the
Company or any of its subsidiaries or affiliates or (y) using your commercially
reasonable efforts, the Acquired Business, in each case that could reasonably be
expected to materially and adversely affect the syndication of the Facilities
without the prior written consent of the Lead Arrangers (not to be unreasonably
withheld or delayed). For the avoidance of doubt, you will not be required to
provide any information to the extent that the provision thereof would violate

 

-4-



--------------------------------------------------------------------------------

any attorney-client privilege, law, rule or regulation, or any obligation of
confidentiality binding you or any of your affiliates; provided that you shall
use commercially reasonable efforts to obtain the relevant consents under such
obligations of confidentiality to allow for the provision of such information to
the extent reasonably requested by the Lead Arrangers. Notwithstanding anything
to the contrary contained in this Commitment Letter or the Fee Letter and
without limiting your obligations to assist with syndication efforts as set
forth herein, (i) none of the foregoing shall constitute a condition to the
commitments hereunder or the funding of the Facilities on the Closing Date and
(ii) neither the commencement nor the completion of the syndication of the
Facilities shall constitute a condition to the commitments hereunder or the
funding of the Facilities on the Closing Date.

You hereby acknowledge that (i) the Agents will make available Information (as
defined below) and Projections, and the documentation relating to the Facilities
referred to in the paragraph below, to the proposed syndicate of Lenders by
transmitting such Information, Projections and documentation through Intralinks,
SyndTrak Online, the internet, email or similar electronic transmission systems
and (ii) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Parent, the Target and their respective subsidiaries or securities). You agree,
at the request of the Lead Arrangers and subject to the requirements of
applicable law, to assist in the preparation of a version of the Confidential
Information Memorandum and other marketing materials and presentations to be
used in connection with the syndication of the Facilities, consisting
exclusively of information and documentation that is either (a) publicly
available or (b) not material with respect to the Parent, the Target or their
respective subsidiaries or any of their respective securities for purposes of
foreign, United States Federal and state securities laws (all such information
and documentation being “Public Lender Information” and with any information and
documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”).

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any material non-public information and include a
customary 10b-5 representation. In addition, the Confidential Information
Memorandum shall exculpate you, the Target and its affiliates and us with
respect to any liability related to the use or misuse of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof. You agree that such Confidential
Information Memorandum or related offering and marketing materials to be
disseminated by the Lead Arrangers to any prospective Lender in connection with
the Facilities will be identified by you as either (A) containing Private Lender
Information or (B) containing solely Public Lender Information. You acknowledge
that the following documents will contain solely Public Lender Information
(unless you notify us promptly that any such document contains Private Lender
Information): (x) drafts and final versions of the Credit Documentation;
(y) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, allocation, if any, and funding
and closing memoranda); and (z) notification of changes in the terms and
conditions of the Facilities.

 

-5-



--------------------------------------------------------------------------------

  4. Information.

You represent, warrant and covenant (with respect to Information relating to the
Acquired Business, to the best of your knowledge) that (a) no written
information which has been or is hereafter furnished by you or on your behalf in
connection with the transactions contemplated hereby (other than the
Projections, other forward looking information and information of a general
economic or general industry nature) (such information being referred to herein
collectively as the “Information”) taken as a whole contained (or, in the case
of Information furnished after the date hereof, will contain), as of the time it
was (or hereafter is) furnished, any material misstatement of fact or omitted
(or will omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in light of the
circumstances under which they were (or hereafter are) made, and (b) the
Projections that have been or will be made available to the Agents by you or any
of your representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
such Projections are made available to the Agents, it being recognized by the
Agents that such Projections are not to be viewed as facts and that actual
results during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized. You agree that if at any time prior
to the earlier of (x) 60 days after the Closing Date and (y) the later of
(i) the Successful Syndication of the Facilities and (ii) the Closing Date, you
become aware that any of the representations and warranties in the preceding
sentence would be incorrect (to the best of your knowledge as to Information
relating to the Acquired Business) in any material respect if the Information
and Projections were being furnished, and such representations and warranties
were being made, at such time, then you will promptly advise the Agents and
supplement (or use commercially reasonable efforts to supplement, in the case of
Information relating to the Acquired Business) the Information and the
Projections so that such representations and warranties will be (to the best of
your knowledge as to Information relating to the Acquired Business) correct in
all material respects under those circumstances (provided that no update of the
Projections will be required under this paragraph after the Closing Date). The
accuracy of the foregoing representations and warranties, in and of itself,
shall not be a condition to our obligations hereunder or the funding of the
Facilities on the Closing Date. You understand that, in arranging and
syndicating the Facilities, we will be entitled to use and rely on the
Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.

 

  5. Conditions Precedent.

Each Initial Lender’s commitment hereunder, and the agreement of each Agent to
perform the services described herein, are subject solely to (a) (i) since
December 31, 2014 to the date hereof, except as set forth in the disclosure
schedule to the Acquisition Agreement delivered by the Target to the Parent and
dated as of the date of the Acquisition Agreement, there has not been any event
or occurrence of any condition that, individually or in the aggregate, has had a
Target Material Adverse Effect (as defined below) and (ii) on the Closing Date
there is no Target Material Adverse Effect, and (b) the conditions set forth in
Exhibit E attached hereto (clauses (a) and (b), collectively, the “Funding
Conditions”); it being understood that there are no conditions

 

-6-



--------------------------------------------------------------------------------

(implied or otherwise) to the commitments hereunder (including compliance with
the terms of the Commitment Letter, the Fee Letter and the Credit Documentation)
other than the Funding Conditions (and upon satisfaction or waiver of the
Funding Conditions, the initial funding under the Facilities shall occur (except
to the extent Senior Notes are issued in lieu of the Senior Bridge Facility or a
portion thereof and the gross cash proceeds from such Senior Notes are available
to consummate the Transactions)).

For purposes hereof, “Target Material Adverse Effect” means (with capitalized
terms used in this definition and not otherwise defined herein having the
meanings assigned thereto in the Acquisition Agreement) any change, effect,
event, occurrence, state of facts, circumstance or development that,
individually or in the aggregate with all other changes, effects, events,
occurrences, state of facts, circumstances or developments, (i) is or would
reasonably be expected to be materially adverse to the business, properties,
assets, liabilities (contingent or otherwise), condition (financial or
otherwise) or results of operations of the Target and its Subsidiaries, taken as
a whole, or (ii) would reasonably be expected to prevent the consummation by the
Target of the Transactions (as defined in the Acquisition Agreement); provided,
however, that none of the following shall constitute, or be taken into account
in determining whether there has been or would reasonably be expected to be, a
Target Material Adverse Effect: (A) any change relating to the economy or
securities markets in general, (B) any adverse change, effect, event,
occurrence, state of facts, condition, circumstance or development affecting the
generic pharmaceutical industry; (C) acts of war (whether or not declared),
armed hostilities, sabotage, military actions or the escalation thereof (whether
underway on the date hereof or hereafter commenced), and terrorism; (D) changes
in or the conditions of financial or banking markets (including any disruption
thereof and any decline in the price of any security or any market index);
(E) changes in GAAP (or any underlying accounting principles or the
interpretation of any of the foregoing) after the date hereof; (F) a flood,
hurricane or other natural disaster; (G) any failure by the Target to meet any
internal or published projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of this Agreement (provided, however,
that the underlying causes of any such failure may be considered in determining
whether there is a Target Material Adverse Effect); (H) changes in any Laws;
(I) any action taken or omitted to be taken by, or at the written request of,
Parent or any of its Affiliates after the date hereof and on or prior to the
Closing Date; and (J) any action taken by the Target or any of its Subsidiaries
as required by this Agreement (other than any action required to be taken by the
Target or any of its Subsidiaries to comply with Section 6.1 of the Acquisition
Agreement); except, in the case of clauses (A)-(F) and (H) above, to the extent
that such change, effect, event, occurrence, state of facts, circumstance or
development disproportionately affects the business, properties or assets of the
Target as compared to other participants operating in the generic pharmaceutical
industry, in which case, such change, effect, event, occurrence, state of facts,
circumstance or development may constitute a Target Material Adverse Effect to
such extent, and may be taken into account to such extent, in determining
whether a Target Material Adverse Effect has occurred or would reasonably be
expected to occur.

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other letter agreement or
other undertaking concerning the financing of the Acquisition to the contrary,
(i) the only representations and

 

-7-



--------------------------------------------------------------------------------

warranties the accuracy of which shall be a condition to availability of the
Facilities on the Closing Date shall be (x) such of the representations made by
the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you have (or your
affiliate) has the right to terminate your (or your affiliate’s) obligations (or
to refuse to consummate the Acquisition) under the Acquisition Agreement as a
result of a breach of such representations (the “Acquisition Agreement
Representations”) and (y) the Specified Representations (as defined below) and
(ii) the terms of the Credit Documentation shall be in a form such that they do
not impair the availability of the Facilities on the Closing Date if the
conditions set forth herein and in the Term Sheets are satisfied (it being
understood that (I) to the extent any Collateral referred to in the Senior
Secured Credit Facilities Term Sheet may not be perfected by (A) the filing of a
UCC or Personal Property Security Act (or equivalent statute in the applicable
Canadian provinces) financing statement, or (B) taking delivery and possession
of a stock certificate of each Borrower and each direct and indirect holding
company thereof (other than the Parent and the Company), as well as each
material direct or indirect wholly-owned domestic (or Canadian) restricted
subsidiary of the Lux Borrower (provided that such certificates of the Target
and its material wholly-owned domestic (or Canadian) restricted subsidiaries
will be required to be delivered on the Closing Date only to the extent received
from Target after your use of commercially reasonable efforts to do so), if the
perfection of the Administrative Agent’s security interest in such Collateral
may not be accomplished prior to the Closing Date after your use of commercially
reasonable efforts to do so and without undue burden and expense, then the
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the availability of the Senior Secured Credit Facilities
on the Closing Date but, instead, may be accomplished within a period after the
Closing Date reasonably acceptable to us and (II) nothing in preceding clause
(ii) shall be construed to limit the applicability of the individual conditions
expressly set forth herein or in the Term Sheets). For purposes hereof,
“Specified Representations” means the representations and warranties of the
Borrowers and Guarantors set forth in the Term Sheets relating to legal
existence, corporate power and authority relating to the entering into and
performance of the Credit Documentation, the due authorization, execution,
delivery, validity and enforceability of the Credit Documentation, no conflicts
with or violations of organizational documents (as it relates to the entry into
the Credit Documentation), margin regulations, the Investment Company Act of
1940, as amended, solvency of the Parent, the Borrowers, the Target and their
respective subsidiaries on a consolidated basis as of the Closing Date (after
giving pro forma effect to the Transaction), the PATRIOT Act/“know your
customer” laws, the use of the proceeds of the Facilities not violating FCPA or
OFAC/anti-terrorism laws (to the extent applicable) and, subject to subclause
(I) of the last parenthetical appearing in the preceding sentence (and subject
to permitted liens), the creation, validity, perfection and priority of the
security interests granted in the proposed Collateral. The provisions of this
paragraph are referred to as the “Funds Certain Provisions”.

 

  6. Fees.

As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is entitled
set forth in this Commitment Letter and in the fee letter dated the date hereof
and delivered herewith with respect to the Facilities (the “Fee Letter”).

 

-8-



--------------------------------------------------------------------------------

  7. Expenses; Indemnification.

To induce the Agents to issue this Commitment Letter and to proceed with the
Credit Documentation, you hereby agree that all reasonable and documented
out-of-pocket fees and expenses (including, without limitation, in connection
with each of the Facilities (which in the case of legal fees and expenses shall
be limited to the reasonable fees and expenses of (x) the primary counsel acting
for the Lead Arrangers, which shall be Latham & Watkins LLP, (y) one local
counsel for each relevant jurisdiction as may be necessary or advisable in the
sole judgment of the Lead Arrangers and (z) in the case of an actual conflict of
interest, where the Lead Arrangers affected by such conflict informs the Company
of such conflict and thereafter retains its own counsel, another firm of counsel
for such affected Lead Arranger)) of the Agents and their affiliates arising in
connection with the Facilities and the preparation, negotiation, execution,
delivery and enforcement of this Commitment Letter, the Fee Letter and the
Credit Documentation (including in connection with our due diligence and
syndication efforts) shall be for your account (and that you shall from time to
time upon request from such Agent, reimburse such Agent and its respective
affiliates for all such reasonable and documented out-of-pocket fees and
expenses paid or incurred by them), whether or not the Transaction is
consummated or the Facilities are made available or the Credit Documentation is
executed. You acknowledge that we may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
us including, without limitation, fees paid pursuant hereto.

You further agree to indemnify and hold harmless each Agent, each Additional
Agent and each other agent or co-agent (if any) designated by the Lead Arrangers
with respect to the Facilities (together with any Additional Agent, each, a
“Co-Agent”), each Initial Lender, each Lender which is a Co-Agent or an
affiliate thereof (each, a “Co-Agent Lender”) and all of their respective
affiliates and each director, officer, employee, representative and advisor of
the foregoing (each, an “Indemnified Person”) from and against any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, liabilities or expenses of any kind or nature whatsoever which
may be incurred by or asserted against or involve any Agent, any Co-Agent, any
Initial Lender, any Co-Agent Lender or any other such Indemnified Person as a
result of or arising out of or in any way related to or resulting from the
Transaction, this Commitment Letter or the Fee Letter and, upon demand, to pay
and reimburse each Agent, each Co-Agent, each Initial Lender, each Co-Agent
Lender and each other Indemnified Person for any reasonable legal expenses of
one firm of counsel for all such Indemnified Persons, taken as a whole (and, in
the case of an actual conflict of interest, where the Indemnified Person
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Person) and, if necessary, of a single local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all such Indemnified Persons, taken as a whole or
other reasonable and documented out-of-pocket expenses paid or incurred in
connection with investigating, defending or preparing to defend any such action,
suit, proceeding (including any inquiry or investigation) or claim (whether or
not any Agent, any Co-Agent, any Initial Lender, any Co-Agent Lender or any
other such Indemnified Person is a party to any action or proceeding out of
which any such expenses arise or such matter is initiated by a third party or by
you or any of your affiliates); provided, however, that you shall not have to

 

-9-



--------------------------------------------------------------------------------

indemnify any Indemnified Person against any loss, claim, damage, expense or
liability to the extent same resulted from (x) the gross negligence or willful
misconduct of such Indemnified Person (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) a material breach in
bad faith by the relevant Indemnified Person (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) of the express
contractual obligations of such Indemnified Person under this Commitment Letter
pursuant to a claim made by you or (z) any disputes among the Indemnified
Parties (other than in their capacities as Agents or Co-Agents) and not arising
from any act or omission by the Company or any of its affiliates.

No Agent nor any other Indemnified Person shall be responsible or liable to you
or any other person or entity for (i) any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) other than as a result of such person’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision or (ii) any indirect,
special, exemplary, incidental, punitive or consequential damages (including,
without limitation, any loss of profits, business or anticipated savings) which
may be alleged as a result of this Commitment Letter, the Fee Letter or the
Transaction even if advised of the possibility thereof.

You agree that, without each Agent’s prior written consent (such consent not to
be unreasonably withheld or delayed), the Company will not settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification could be sought under the
indemnification provision of this Commitment Letter (whether or not any Agent or
any other Indemnified Person is an actual or potential party to such claim,
action or proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Person from all liability arising out
of such claim, action or proceeding and does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Person.

In addition, the Company agrees to indemnify the Indemnified Persons against any
loss incurred by any Indemnified Person as a result of any judgment or order
being given or made for any amount due hereunder and such judgment or order
being expressed and paid in a currency (the “Judgment Currency”) other than
United States dollars and as a result of any variation as between (i) the rate
of exchange at which the United States dollar amount is converted into the
Judgment Currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such Indemnified Person is able to purchase United States
dollars with the amount of the Judgment Currency actually received by such
Indemnified Person. The foregoing indemnity shall constitute a separate and
independent obligation of the Company and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.

The indemnification and contribution provisions contained in this Commitment
Letter are in addition to any liability which the Company may otherwise have to
an Indemnified Person. Solely for purposes of enforcing the provisions of this
Section 7, the Company hereby consents to personal jurisdiction, service of
process and venue in any court in which any claim or proceeding that is subject
to this Section 7 is brought against any Indemnified Person.

 

-10-



--------------------------------------------------------------------------------

  8. Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

Each Agent reserves the right to employ the services of its affiliates and
branches in providing services contemplated by this Commitment Letter and to
allocate, in whole or in part, to its affiliates certain fees payable to such
Agent in such manner as such Agent and its affiliates may agree in their sole
discretion. You acknowledge that (i) each Agent may share with any of its
affiliates and its and their respective directors, officers, employees,
representatives, agents and advisors (including, without limitation, attorneys,
accountants, consultants, bankers and financial advisors) (collectively,
“Related Persons”) and such affiliates and Related Persons may share with such
Agent, any information related to the Transaction, the Parent and the Target
(and its and their respective subsidiaries and affiliates) or any of the matters
contemplated hereby and (ii) each Agent and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you, the Target or your or its
affiliates may have conflicting interests regarding the transactions described
herein or otherwise. No Agent will, however, furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or its other relationships with you to other companies (other than your
affiliates). You also acknowledge that no Agent has any obligation to use in
connection with the Transaction, this Commitment Letter, the Fee Letter or to
furnish to you, confidential information obtained by it from other companies.

You acknowledge that you have been advised of the role of Barclays and DBSI
and/or their respective affiliates as financial advisors to you in connection
with the Transaction and that, in such capacity, Barclays and DBSI are not
advising you to enter this Commitment Letter or the Fee Letter or advising you
with respect to any financing contemplated herein and therein. You acknowledge
and agree that you (together with your legal and other advisors) are
independently evaluating this Commitment Letter, the Fee Letter and any
provision of financing contemplated herein and therein and are fully aware of
any conflicts of interest which may exist as a result of Barclays’ and DBSI’s
engagement hereunder and the engagement of Barclays and DBSI or any of their
respective affiliates as financial advisor to you. You acknowledge and agree to
such retentions, and further agree not to assert any claim you might allege
based on any actual or potential conflicts of interest that might be asserted to
arise or result from, on the one hand, the engagement of Barclays, DBSI, or any
of their respective affiliates as financial advisor to you in connection with
the Transaction and, on the other hand, Barclays’ and DBSI’s engagement
hereunder or any arrangement, underwriting or provision by it of any financing
in connection with the Transaction.

You further acknowledge and agree that (i) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of the Transaction, this Commitment Letter or the Fee Letter, irrespective of
whether we or our affiliates have advised or are advising you on other matters,
(ii) we, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on our part in respect of the transactions

 

-11-



--------------------------------------------------------------------------------

contemplated by this Commitment Letter, (iii) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter and the Fee Letter,
(iv) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that we and our affiliates have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (v) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty in respect of the transactions contemplated by this Commitment
Letter and agree that we and our affiliates shall have no liability (whether
direct or indirect) to you in respect of such a fiduciary duty claim or to any
person asserting such a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors. Additionally, you
acknowledge and agree that no Agent nor any affiliate thereof has, except as
expressly contemplated in the preceding paragraph, advised or is advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction in connection with the Transaction, this Commitment Letter and the
Fee Letter (including, without limitation, any necessary consents required to
achieve the Required Consents or any other consents needed in connection with
the Amendment or the transactions contemplated hereby or thereby). You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated by this Commitment Letter (including, without limitation, any
necessary consents required to achieve the effectiveness of the Amendment, any
other consents needed in connection therewith or the Required Consents), and no
Agent nor any affiliate thereof shall have any responsibility or liability to
you with respect thereto. Accordingly, it is specifically understood that you
will base your decisions regarding whether and how to pursue the Transaction or
any portion thereof based on the advice of your legal, tax and other business
advisors and such other factors that you consider appropriate. Each Agent is
serving as an independent contractor hereunder, and in connection with the
Transaction, in respect of its services hereunder and in such connection and not
as a fiduciary or trustee of any party. The Company further acknowledges and
agrees that any review by the Lead Arrangers of the Company, the Acquired
Business, the Facilities, any Offering of Securities, the terms of any
Securities and other matters relating thereto will be performed solely for the
benefit of the Lead Arrangers and shall not be on behalf of the Company or any
other person.

You further acknowledge that each of Barclays and Deutsche Bank is a full
service securities firm engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services. In the
ordinary course of business, each of Barclays and Deutsche Bank and their
respective affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you, the Acquired Business and
your and their respective subsidiaries and other companies with which you, the
Acquired Business or your subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by Barclays, Deutsche Bank or any of their respective affiliates or any of
their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

-12-



--------------------------------------------------------------------------------

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Acquired Business or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter or engage in commodities trading with any thereof.

 

  9. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your officers, directors, affiliates, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review or (c) if the Lead
Arrangers consent in writing to such proposed disclosure (such consent not to be
unreasonably withheld); provided that (i) you may disclose this Commitment
Letter and the contents hereof (but you may not disclose the Fee Letter or the
contents thereof) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants and advisors, in each
case who are directly involved in the consideration of this matter and on a
confidential and need-to-know basis (provided that you also may disclose the Fee
Letter (including the “market flex” thereof) (subject to redactions satisfactory
to the Agents) to such persons), (ii) you may disclose this Commitment Letter
and the contents hereof (but you may not disclose the Fee Letter or the contents
thereof) in any prospectus or other offering memorandum relating to the Senior
Notes or in any filing with the SEC or applicable provincial securities
regulators in Canada in connection with the Transaction, (iii) you may disclose
the Term Sheets and the other exhibits and annexes to the Commitment Letter, and
the contents thereof, to any rating agencies in connection with obtaining
ratings for the Lux Borrower and the Facilities, (iv) you may disclose the
aggregate fee amounts contained in the Fee Letter as part of projections, pro
forma information or as part of a generic disclosure of aggregate sources and
uses related to fee amounts applicable to the Transaction to the extent
customary or required in offering and marketing materials for the Facilities
and/or the Senior Notes or in any public release or filing relating to the
Transaction and (v) in consultation with the Lead Arrangers, you may disclose
the Fee Letter and the contents thereof to any prospective Additional Agent and
to such Additional Agent’s respective officers, directors, employees, attorneys,
accountants and advisors, in each case on a confidential basis.

The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter (and any other engagement letter between you and such persons) and shall
treat confidentially all such information; provided that nothing herein shall
prevent the Agents from disclosing any such information (a) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case the Agents, to the extent permitted by
law, agree to inform you

 

-13-



--------------------------------------------------------------------------------

promptly thereof), (b) upon the request or demand of any regulatory authority or
self-regulatory body having jurisdiction or oversight over the Agents or any of
their respective affiliates, their business or operations, (c) to the extent
that such information becomes publicly available other than by reason of
improper disclosure by the Agents or any of their affiliates, (d) to the extent
that such information is received by the Agents from a third party that is not
to their knowledge subject to confidentiality obligations to you or the Acquired
Business, (e) to the extent that such information is independently developed by
the Agents, (f) to the Agents’ respective affiliates and their respective
officers, directors, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transaction and are informed of the confidential nature of such information,
(g) to potential Lenders, participants or assignees (in each case, other than
Disqualified Lenders; provided that, in the case of potential participants, the
DQ List shall be made available to the Lenders as set forth in the Term Sheets)
or any potential counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers, the Acquired Business or any of their
respective affiliates or any of their respective obligations, in each case who
are instructed that they shall be bound by the terms of this paragraph (or
language substantially similar to this paragraph), (h) for purposes of
establishing a “due diligence” defense or (i) to enforce their respective rights
hereunder or under the Fee Letter. The Agents’ obligations under this paragraph
shall automatically terminate and be superseded by the confidentiality
provisions in the Credit Documentation upon the execution and delivery of the
Credit Documentation and initial funding thereunder (or, in the event that any
Senior Notes are issued on the Closing Date, upon the initial funding of the
Senior Secured Credit Facilities only) or shall expire on the date occurring 18
months after the date hereof, whichever occurs earlier.

 

  10. Assignments; Etc.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. Each Agent may assign its commitment
hereunder to one or more prospective Lenders (other than any Disqualified
Lender); provided that, except with respect to assignments to Additional Agents
as contemplated above, (a) no Initial Lender shall be relieved or novated from
its obligations hereunder (including its obligation to fund the Facilities on
the Closing Date) in connection with any syndication, assignment or
participation of the Facilities (including its commitments in respect thereof)
until after the initial funding of the Facilities and (if applicable) the
issuance of the Senior Notes on the Closing Date, (b) no assignment or novation
shall become effective with respect to all or any portion of an Initial Lender’s
commitments in respect of the Facilities until the initial funding of the
Facilities and (if applicable) the issuance of the Senior Notes on the Closing
Date, and (c) unless you agree in writing, each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the applicable Facilities, including all rights with
respect to consents, modifications, supplements and amendments, until the
initial funding of the Facilities and (if applicable) the issuance of the Senior
Notes on the Closing Date has occurred.

 

-14-



--------------------------------------------------------------------------------

Any and all obligations of, and services to be provided by an Agent hereunder
(including, without limitation, the commitment of such Agent) may be performed
and any and all rights of the Agents hereunder may be exercised by or through
any of their respective affiliates or branches; provided that with respect to
the commitments, any assignments thereof to an affiliate will not relieve the
Agents from any of their obligations hereunder unless and until such affiliate
shall have funded the portion of the commitment so assigned.

 

  11. Amendments; Governing Law; Etc.

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrowers, the Acquired Business and their respective affiliates (or any of
them), and the amount, type and closing date of the transactions contemplated
hereby, all at the expense of such Agent. This Commitment Letter and the Fee
Letter set forth the entire agreement between the parties hereto as to the
matters set forth herein and therein and supersede all prior understandings,
whether written or oral, between us with respect to the matters herein and
therein. Matters that are not covered or made clear in this Commitment Letter or
in the Fee Letter are subject to mutual agreement of the parties hereto. THIS
COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided, however, that
(a) the interpretation of the definition of Target Material Adverse Effect and
whether there shall have occurred a Target Material Adverse Effect, including
for purposes of the Funding Conditions, (b) whether the Acquisition has been
consummated as contemplated by the Acquisition Agreement and (c) the
determination of whether the Acquisition Agreement Representations are accurate
and whether as a result of any inaccuracy of any such representations you (or
your affiliates) have the right to terminate your (or their) obligations, or has
the right not to consummate the Acquisition, under the Acquisition Agreement,
shall be governed by, and construed in accordance with, the domestic laws of the
State of Delaware without regard to the principles of conflicts of law.

 

-15-



--------------------------------------------------------------------------------

  12. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County; provided that each Agent shall be
entitled to assert jurisdiction over you and your property in any court in which
jurisdiction may be laid over you or your property, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any such New York State or Federal court, as
the case may be, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
you at the address above shall be effective service of process against you for
any suit, action or proceeding brought in any such court.

 

  13. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

  14. Surviving Provisions.

The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality, the syndication of the Facilities and the payment of annual
agency fees to any Agent, shall automatically terminate and be superseded by the
definitive Credit Documentation (to the extent covered thereby) relating to the
Facilities upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter. The Initial Lenders’ (and
any Additional Agents’) commitments with respect to that portion of the
Revolving Credit Facility and the B-1 Term Loan Facility hereunder shall
terminate as set forth in the Fee Letter, upon consummation of the Required
Amendment, subject to the provisions of the preceding sentence.

 

-16-



--------------------------------------------------------------------------------

  15. PATRIOT Act Notification.

Each Agent hereby notifies the Company that each Lender subject to the USA
PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26, 2001))
(as amended from time to time, the “PATRIOT Act”) is required to obtain, verify
and record information that identifies the Borrowers and any other obligor under
the Facilities and any related Credit Documentation and other information that
will allow such Lender to identify the Borrowers and any other obligor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Agent and each
Lender. You hereby acknowledge and agree that the Agents shall be permitted to
share any or all such information with the Lenders.

 

  16. Termination and Acceptance.

Each Agent’s commitments with respect to the Facilities as set forth above, and
each Agent’s agreements to perform the services described herein, will
automatically terminate (without further action or notice and without further
obligation to you) on the first to occur of (i) 5:00 p.m., New York City time,
on November 18, 2015 (provided that, such date may be extended to February 12,
2016 in accordance with Section 9.1(b) of the Acquisition Agreement), unless on
or prior to such time the Transaction has been consummated, (ii) in the case of
Barclays’ and DBNY’s commitments with respect to the Senior Bridge Facility
only, the date of the issuance of the Senior Notes (in escrow or otherwise) in
lieu of a borrowing thereunder or issuances of equity that, when applied to
reduce the commitment under the Senior Bridge Facility in accordance with
paragraph (iii) of Exhibit A and combined with the dollar amount of any
issuances of the Senior Notes, reduce the commitments with respect to the Senior
Bridge Facility to zero, (iii) any time after the execution of the Acquisition
Agreement and prior to the consummation of the Transaction, the date of the
termination of the Acquisition Agreement in accordance with its terms (other
than with respect to ongoing indemnities, confidentiality provisions and similar
provisions) or (iv) the consummation of the Acquisition without the use of the
Senior Secured Credit Facilities, the Asset Sale Bridge Facility and, unless the
Senior Notes are issued, the Senior Bridge Facility (such first date to occur,
the “Expiration Date”). In addition, the commitments for the Senior Secured
Credit Facilities shall be reduced to the extent provided for in the Fee Letter,
upon effectiveness of the Required Amendments.

Each of the parties hereto agrees that (i) this Commitment Letter, if accepted
by you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including that the
funding of the Facilities is subject only to the Funding Conditions and (ii) the
Fee Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)).

 

-17-



--------------------------------------------------------------------------------

You may terminate this Commitment Letter and/or the commitments with respect to
any of the Facilities (or any portion thereof) at any time subject to the
provisions of the preceding sentence (any such commitment termination shall
reduce the commitments of each of Barclays and DBNY on a pro rata basis based on
their respective commitments to the relevant Facility as of the date hereof).

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on May 22, 2015. The commitments of each
Initial Lender hereunder, and the Agents’ agreements to perform the services
described herein, will expire automatically (and without further action or
notice and without further obligation to you) at such time in the event that we
have not received such executed counterparts in accordance with the immediately
preceding sentence.

[Remainder of this page intentionally left blank]

 

-18-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, DEUTSCHE BANK AG NEW YORK BRANCH By:

/s/ Celine Catherin

Name: Celine Catherin Title: Director By:

/s/ William Frauen

Name: William Frauen Title: Managing Director DEUTSCHE BANK SECURITIES INC. By:

/s/ Celine Catherin

Name: Celine Catherin Title: Director By:

/s/ Kevin Gross

Name: Kevin Gross Title: Director

 

Signature Page to Project Hawk Commitment Letter (2015)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:

/s/ Jeremy Hazan

Name: Jeremy Hazan Title: Managing Director

 

Signature Page to Project Hawk Commitment Letter (2015)



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: ENDO LIMITED By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director

 

Signature Page to Project Hawk Commitment Letter (2015)



--------------------------------------------------------------------------------

EXHIBIT A

Project Hawk

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the commitment letter to which this Exhibit A
is attached. In the case of any such capitalized term that is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit A shall be determined by reference to the context in which it is used.

Endo International plc, a public limited company incorporated under the laws of
Ireland (the “Parent”), proposes to acquire through Banyuls Limited (in the
process of changing its name to Hawk Acquisition Ireland Limited), a private
limited company incorporated under the laws of Ireland (the “Buyer”), all of the
capital stock of a company identified to us and code-named “Hawk” (“Target” and,
together with its subsidiaries, the “Acquired Business”) which acquisition (the
“Acquisition”) will be consummated by means of a reverse triangular merger
pursuant to an agreement and plan of merger (together with all schedules and
exhibits thereto and all ancillary agreements and other documentation executed
in connection therewith, the “Acquisition Agreement”), dated as of the date
hereof, by and among the Target, Parent, Buyer, Company, Endo Health Solutions
Inc., a Delaware corporation, Hawk Acquisition ULC, a Bermudan unlimited
liability company and Shareholder Representative Services LLC, a Colorado
limited liability company and (ii) refinance in full the Credit Agreement, dated
as of February 28, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement”), among Endo Limited, Endo
Luxembourg Finance Company I S.a.r.l., Endo LLC, certain other subsidiaries of
the Parent, the lender party thereto and Deutsche Bank AG New York Branch, as
administrative agent, collateral agent, issuing bank and swingline lender (the
“Parent Refinancing”). In connection with the Acquisition, (i) all outstanding
loans and commitments under the existing senior secured credit facilities of the
Acquired Business shall be repaid and/or terminated in full, together with any
and all accrued and unpaid interest, fees or premiums thereon, and all liens
securing such loans and commitments shall be terminated and released and
(ii) the Target’s 7.375% Senior Notes due 2020 shall be called for redemption
and satisfied and discharged in full (including with cash necessary to redeem
the notes (using a premium calculated as of the date of the notice of
redemption) deposited with the trustee of such notes) (clauses (i) and
(ii) collectively, the “Target Refinancing” and, together with the Parent
Refinancing, the “Refinancing”) .

The sources of cash funds needed to effect the Acquisition and the Refinancing
and to pay all fees and expenses incurred in connection with the Transaction (as
defined below) (the “Transaction Costs”) and to provide for the working capital
needs and general corporate requirements of the Company, the Target and their
respective subsidiaries after giving effect to the Transactions shall be
provided through third-party debt financing consisting of the following:

(i) senior secured term loan facilities to be made available to the Borrowers
(as defined in Exhibit B) (the “B Term Loan Facilities”), consisting of (x) a
term loan B-1

 

A-1



--------------------------------------------------------------------------------

facility in an aggregate principal amount equal to $1,500.0 million (less the
aggregate principal amount of Continued Term A Loans (as defined in the Fee
Letter; the aggregate principal amount remaining with respect to the term loan
B-1 facility after such reduction, the “TLB-1 Excess”) and (y) a term loan B-2
facility in an aggregate principal amount equal to $3,500.0 million;

(ii) a senior secured revolving credit facility to be made available to the
Borrowers in an aggregate amount of $1,000.0 million (the “Revolving Credit
Facility”, and together with the B Term Loan Facilities, the “Senior Secured
Credit Facilities”); provided that, except as expressly provided in the Senior
Secured Credit Facilities Term Sheet, no portion of the Revolving Credit
Facility may be utilized to make payments owing to finance the Acquisition and
the Refinancing or to pay Transaction Costs;

(iii) either (x) the issuance and sale by Endo Limited, Endo Finance LLC and
Endo Finco Inc. (together, the “Senior Notes Issuers”) of up to $2,275.0 million
in an aggregate principal amount of unsecured senior notes (the “Senior Notes”)
in a public offering or in a Rule 144A or other private placement (in each case,
without customary registration rights) or (y) if and to the extent that the
Senior Notes are not issued in such an aggregate principal amount on or prior to
the Closing Date, the incurrence by the Borrowers (as defined herein) of loans
in an aggregate principal amount equal to the remainder of $2,275.0 million less
(a) the aggregate principal amount of Senior Notes issued pursuant to the
immediately preceding clause (x) and/or (b) the aggregate gross cash proceeds
received from any equity securities (including without limitation, common
equity, preferred equity or equity linked securities) issued by the Parent on or
prior to the Closing Date (the “Senior Bridge Loans”) under a new unsecured
senior bridge facility as described in Exhibit C (the “Senior Bridge Facility”);
and

(iv) a senior secured bridge loan facility to be made available to the Borrowers
in an aggregate amount of $1,000.0 million as described in Exhibit D (the “Asset
Sale Bridge Facility” and, together with the Senior Secured Credit Facilities
and the Senior Bridge Facility, the “Facilities”).

The B Term Loan Facilities, the Revolving Credit Facility and the Asset Sale
Bridge Facility described above may be provided through one or more amendments
or supplements to the Existing Credit Agreement, as contemplated by the Fee
Letter, including those amendments set forth on Annex 1 to the Fee Letter (the
“Required Amendments” and together with any additional amendments, the
“Amendment”). If the Required Amendments are obtained, the Parent Refinancing
will be limited to the refinancing of the Term B Loans under the Existing Credit
Agreement.

The date on which the Acquisition is consummated and the initial borrowings are
made under any of the Facilities (or in lieu of borrowing under the Senior
Bridge Facility, the issuance of the Senior Notes) is referred to herein as the
“Closing Date”. The transactions described in this Exhibit A, including the
Acquisition, the Refinancing, the Amendment, the arrangement, funding and
subsequent syndication of the Facilities and the placement and issuance of any
Securities are collectively referred to herein as the “Transaction”.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Project Hawk

$6,000 Million Senior Secured Credit Facilities

Summary of Principal Terms and Conditions

 

Parent: Endo International plc, an Irish public limited company (the “Parent”).
Company: Endo Limited, a private limited company incorporated under the laws of
Ireland and a wholly-owned direct subsidiary of the Parent (the “Company”)
Borrowers: The same as set forth in the Existing Credit Agreement (the
“Borrowers”). Administrative Agent: DBNY will act as sole administrative agent
and collateral agent (in such capacities, the “Administrative Agent”) for a
syndicate of banks, financial institutions and other lenders selected by the
Lead Bank Arrangers in consultation with the Company (but excluding any
Disqualified Lenders) (each, a “Lender” and, together with the Initial Lenders,
collectively, the “Lenders”), and will perform the duties customarily associated
with such roles. Joint Lead Arrangers and Book-Running Managers: DBSI and
Barclays will act as joint lead arrangers and joint book-running managers for
the Senior Secured Credit Facilities (as defined below), and will perform the
duties customarily associated with such roles (the “Lead Bank Arrangers”).
Senior Secured Credit Facilities: A. B-1 Term Loan Facility

1. Amount: “B-1” term loan facility in an aggregate principal amount of $1,500.0
million (less the aggregate principal amount of Continued Term A Loans (as
defined in the Fee Letter)) (the “B-1 Term Loan Facility”).

 

2. Currency: U.S. dollars.

3. Use of Proceeds: The loans made pursuant to the B-1 Term Loan Facility (the
“B-1 Term Loans”) may only be incurred on the Closing Date and the proceeds
thereof shall be utilized solely (i) to finance, in part, the Acquisition and
the Refinancing and to pay the Transaction Costs and (ii) to the extent any
portion of the B-1

 

B-I-1



--------------------------------------------------------------------------------

Term Loan Facility remains available following application of proceeds pursuant
to preceding clause (i), for general corporate purposes.

4. Maturity: The final maturity date of the B-1 Term Loan Facility shall be 3
years from the Closing Date (the “B-1 Term Loan Maturity Date”).

 

5. Amortization: Annual amortization (payable in 4 equal quarterly installments)
of the B-1 Term Loans shall be required in an amount equal to 1.00% of the
initial aggregate principal amount of the B-1 Term Loans. The remaining
aggregate principal amount of B-1 Term Loans originally incurred shall be due
and payable in full on the B-1 Term Loan Maturity Date.

 

6. Availability: B-1 Term Loans may only be incurred on the Closing Date. No
amount of B Term Loans once repaid may be reborrowed.

B. B-2 Term Loan Facility 1. Amount: “B-2” term loan facility in an aggregate
principal amount of $3,500.0 million (the “B-2 Term Loan Facility” and, together
with the B-1 Term Loan Facility, the “B Term Loan Facilities”). 2. Currency:
U.S. dollars. 3. Use of Proceeds: The loans made pursuant to the B-2 Term Loan
Facility (the “B-2 Term Loans” and, together with the B-1 Term Loans, the “B
Term Loans”) may only be incurred on the Closing Date and the proceeds thereof
shall be utilized solely (i) to finance, in part, the Acquisition and the
Refinancing and to pay the Transaction Costs and (ii) to the extent any portion
of the B-2 Term Loan Facility remains available following application of
proceeds pursuant to preceding clause (i), for general corporate purposes. 4.
Maturity: The final maturity date of the B-2 Term Loan Facility shall be 7 years
from the Closing Date (the “B-2 Term Loan Maturity Date”). 5. Amortization:
Annual amortization (payable in 4 equal quarterly installments) of the B-2 Term
Loans shall be required in an amount equal to 1.0% of the initial aggregate
principal amount of the B-2 Term Loans. The remaining aggregate principal amount
of B-2 Term Loans originally incurred shall be due and payable in full on the
B-2 Term Loan Maturity Date.

 

B-2



--------------------------------------------------------------------------------

6. Availability: B-2 Term Loans may only be incurred on the Closing Date. No
amount of B-2 Term Loans once repaid may be reborrowed. C. Revolving Credit
Facility

1. Amount: Revolving credit facility in an aggregate principal amount of
$1,000.0 million (the “Revolving Credit Facility” and, together with the B Term
Loan Facilities, the “Senior Secured Credit Facilities”).

 

2. Currency: U.S. dollars; provided that a portion of the Revolving Credit
Facility may be made available in certain other currencies to be agreed and on
terms and conditions (including, without limitation, sublimits for particular
currencies) to be agreed, in each case consistent with the Documentation
Principles (as defined herein).

 

3. Use of Proceeds: The proceeds of loans under the Revolving Credit Facility
(the “Revolving Loans”) shall be utilized for working capital, capital
expenditures and general corporate purposes; provided that, after giving effect
to the Transaction on the Closing Date (including financing the Acquisition and
the Refinancing and the payment of Transaction Costs) the undrawn amount of the
Revolving Credit Facility shall not be less than $400.0 million (less any
amounts required to fund any “flex” OID or upfront fees on the Closing Date).

 

4. Maturity: The final maturity date of the Revolving Credit Facility shall be 5
years from the Closing Date (the “Revolving Loan Maturity Date”); provided that
if the Required Amendments become effective, the final maturity date in
connection with all commitments for Revolving Loans shall be the date set forth
in the Existing Credit Agreement.

 

5. Availability: Revolving Loans may be borrowed, repaid and reborrowed on and
after the Closing Date and prior to the Revolving Loan Maturity Date in
accordance with the terms of the definitive financing documentation governing
the Senior Secured Credit Facilities (the “Senior Secured Credit
Documentation”).

 

B-3



--------------------------------------------------------------------------------

6. Letters of Credit: A portion of the Revolving Credit Facility in an amount
not to exceed $75.0 million (as such amount may be increased from time to time,
but not above $100.0 million, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and respective letter of credit issuer)
will be available for the issuance of stand-by and trade letters of credit
(“Letters of Credit”) to support obligations of the Company and its
subsidiaries. Maturities for Letters of Credit will not exceed twelve months,
renewable annually thereafter and, in any event, shall not extend beyond the
fifth business day prior to the Revolving Loan Maturity Date. Letter of Credit
outstandings will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire an irrevocable and unconditional pro rata participation in all Letter of
Credit outstandings.

 

7. Swingline Loans: A portion of the Revolving Credit Facility in an amount not
to exceed $100.0 million (as such amount may be increased from time to time, but
not above $125.0 million, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and swing line lender) shall be
available prior to the Revolving Loan Maturity Date for swingline loans (the
“Swingline Loans” and, together with the Revolving Loans, the B Term Loans and
any Incremental Term Loans (as defined below), the “Loans”) to be made by the
Administrative Agent (in such capacity, the “Swingline Lender”) on same-day
notice. Any Swingline Loans will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis. Each Lender under the Revolving Credit
Facility shall acquire an irrevocable and unconditional pro rata participation
in each Swingline Loan.

Uncommitted Incremental Facilities: The Borrowers will have the right to solicit
existing Lenders and Additional Lenders (as defined below) to provide (x)
incremental commitments to the Revolving Credit Facility (each, an “Incremental
Revolving Facility”) and/or (y) incremental commitments consisting of one or
more increases to the B-2 Term Loan Facility and/or one or more new tranches of
term loans to be made available under the Senior Secured Credit Documentation
(hereinafter the “Incremental Term Facilities” and, together with the
Incremental Revolving Facilities, the “Incremental Facilities”) in an aggregate
amount not to exceed (x) $1,000.0 million plus (y) if the Secured Leverage Ratio
(to be defined in a manner consistent with the Documentation Principles), at the
time of incurrence of such Incremental Facility (or in the case of Incremental
Term Facilities used to finance a permitted acquisition and to the extent
lenders participating in such Incremental Term Facility agree, at the time of
the execution of the acquisition agreement related

 

B-4



--------------------------------------------------------------------------------

to such permitted acquisition) and after giving effect thereto on a pro forma
basis, is less than or equal to 3.00 to 1.00 (assuming for purposes of such
calculation that all commitments under the Revolving Credit Facility are fully
drawn and without netting cash proceeds of any Incremental Facilities or
Incremental Equivalent Debt), an unlimited amount, on terms agreed by the Lux
Borrower and the Lender or Lenders providing the respective Incremental
Facility; provided that (i) no default or event of default exists or would exist
after giving effect thereto; provided that, in the case of Incremental Term
Facilities used to finance a permitted acquisition and to the extent the Lenders
participating in such Incremental Term Facility agree, this clause (i) shall be
tested at the time of the execution of the acquisition agreement related to such
permitted acquisition, (ii) all of the representations and warranties contained
in the Senior Secured Credit Documentation shall be true and correct in all
material respects (or, in all respects, if qualified by materiality); provided
that, in the case of Incremental Term Facilities used to finance a permitted
acquisition and to the extent the Lenders participating in such Incremental Term
Facility agree, this clause (ii) shall be subject to customary “Sungard”
limitations, (iii) the borrowers for each Incremental Facility shall be the
Borrowers, (iv) any such Incremental Facility shall benefit from the same
guarantees as, and be secured on a pari passu basis (or, in the case of
Incremental Term Facilities only, a junior basis; provided that such junior
ranking tranche of Incremental Loans shall be established as a separate tranche
of B Term Loans and shall be subject to the terms of a second lien intercreditor
agreement reasonably satisfactory to the Administrative Agent) by the same
Collateral (as defined below) securing, the Senior Secured Credit Facilities,
(v) the Company is in pro forma compliance with the Financial Covenants (as
defined below) as of the most recently ended fiscal quarter for which financial
statements are available (determined after giving effect to the full utilization
of the commitments provided under such Incremental Facility), (vi) in the case
of an Incremental Revolving Facility, such Incremental Revolving Facility shall
be subject to the same terms and conditions as the Revolving Credit Facility
(and be deemed added to, and made a part of, the Revolving Credit Facility), and
(vii) in the case of loans to be made under an Incremental Term Loan Facility
(each, an “Incremental Term Loan”), such Incremental Term Loans shall be subject
to the same terms as the B-2 Term Loans (including voluntary and mandatory
prepayment provisions), except that, unless such Incremental Term Loans are made
a part of the B-2 Term Loan Facility (in which case all terms thereof shall be
identical to those of the B-2 Term Loan Facility), (1) during the period
commencing on the Closing Date and ending on the date that is 12 months after
the Closing Date, in the event that the interest

 

B-5



--------------------------------------------------------------------------------

rate margins for any Incremental Term Facility are higher than the interest rate
margins for the B-2 Term Loan Facility by more than 50 basis points, then the
interest rate margins for the B-2 Term Loan Facility (and not any other B Term
Loan Facility) shall be increased to the extent necessary so that such interest
rate margins are equal to the interest rate margins for such Incremental Term
Facility minus 50 basis points; provided, that in determining the interest rate
margins applicable to any Incremental Term Facility and the B-2 Term Loan
Facility (A) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrowers to the
Lenders under the B-2 Term Loan Facility or any Incremental Term Facility in the
initial primary syndication thereof shall be included (with OID or upfront fees
being equated to interest based on assumed four-year life to maturity), (B)
customary arrangement or commitment fees payable to any of the Lead Arrangers
(or their respective affiliates) in connection with the B-2 Term Loan Facility
or to one or more arrangers or bookrunners (or their affiliates) of any
Incremental Term Facility shall be excluded, (2) the final stated maturity date
for such Incremental Term Loans may be identical to or later (but not earlier)
than the final stated maturity date applicable to the B-2 Term Loans, (3) the
average weighted life to maturity of such Incremental Term Loans is no shorter
than the average weighted life to maturity applicable to the then outstanding
B-2 Term Loans and (4) other terms may differ if reasonably satisfactory to the
Administrative Agent. Any upfront fees and arrangement fees for any Incremental
Facility will be negotiated with the applicable Lenders at the time of any
request to provide commitments pursuant to such Incremental Facility.

 

The Lux Borrower may seek commitments in respect of the Incremental Facilities
from existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other institutional lenders or investors who will become Lenders in
connection therewith (the “Additional Lenders”); provided that the
Administrative Agent and, in the case of any Incremental Revolving Facility, the
Swingline Lender and each issuer of a Letter of Credit shall have consent rights
(not to be unreasonably withheld) with respect to such Additional Lender, if the
consent of such person would be required under the heading “Assignments and
Participations” for an assignment of Loans or commitments, as applicable, to
such Additional Lender. Nothing contained herein or in the Commitment Letter
constitutes, or shall be deemed to constitute, a commitment with respect to any
Incremental Facility.

 

B-6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Senior Notes Issuers may issue pari passu or
junior secured or unsecured notes or may incur junior secured term loans (any
such notes or term loans, collectively, “Incremental Equivalent Debt”) in lieu
of loans under the Incremental Facilities (so long as all conditions to
incurring Incremental Facilities would have been satisfied, to the extent
applicable), except that neither the B-1 Term Loan Facility, the B-2 Term Loan
Facility nor the Asset Sale Bridge Facility shall be subject to a “most favored
nation” pricing adjustment as a result of the issuance of such Incremental
Equivalent Debt; provided that (i) any such Incremental Equivalent Debt (and any
permitted refinancing thereof or of any Incremental Facilities, or of any
previous such permitted refinancing) shall be deemed to increase at all times
the amount of the Company’s “secured indebtedness” by the outstanding principal
amount of such Incremental Equivalent Debt (or permitted refinancing as
described above) for the purposes of calculating compliance with the Secured
Leverage Ratio incurrence test described above (for purposes of incurring
Incremental Facilities and Incremental Equivalent Debt), (ii) any such
Incremental Equivalent Debt shall be guaranteed solely by the Guarantors and, if
secured, secured solely by Collateral pursuant to security documents
substantially the same as the Security Agreements (as defined below), (iii) any
such Incremental Equivalent Debt shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent, (iv) any such Incremental
Equivalent Debt shall not mature prior to the date that is 91 days after the
latest final maturity date of the B Term Loans and revolving credit commitments
existing at the time of such incurrence and (v) the terms and conditions of such
Incremental Equivalent Debt (excluding pricing, fees, prepayment or redemption
premiums and terms) are, when taken as a whole, (x) not materially more
favorable to the lenders or holders providing such Incremental Equivalent Debt
than those applicable to the Senior Secured Credit Facilities when taken as a
whole (other than covenants or other provisions applicable only to periods after
the latest maturity date of the Senior Secured Credit Facilities at the time of
incurrence of such Indebtedness) or (y) otherwise on current market terms for
such type of indebtedness. Refinancing Facilities: The Senior Secured Credit
Documentation will permit the Borrowers to refinance loans under the B Term Loan
Facilities, commitments under the Revolving Credit Facility or any Incremental
Facility from time to time, in whole or part, with one or more new term
facilities (each, a “Refinancing Term Facility”), new revolving credit
facilities (each, a “Refinancing Revolving Facility”; the Refinancing Term
Facilities and the Refinancing Revolving Facilities are collectively referred to
as “Refinancing Facilities”) or additional series of senior

 

B-7



--------------------------------------------------------------------------------

unsecured notes or loans or senior secured notes or loans that will be secured
by the Collateral on a pari passu or junior basis with the Facilities (and such
notes or loans, “Refinancing Notes”), respectively, under the Senior Secured
Credit Documentation with the consent of the Borrowers, the Administrative Agent
and the institutions providing such Refinancing Term Facility, Refinancing
Revolving Facility or Refinancing Notes; provided that (i) customary
intercreditor agreements in form and substance acceptable to the Administrative
Agent and the Borrowers are entered into, (ii) any Refinancing Facility or
Refinancing Notes does not mature prior to the maturity date of the loans or
commitments under the Facilities being so refinanced, or in the case of any
Refinancing Term Facility or Refinancing Notes, have a shorter weighted average
life than the loans under the B Term Loan Facility being so refinanced, (iii)
any Refinancing Facilities or Refinancing Notes that are to be second lien
facilities will be secured on a subordinated basis to the Facilities and to the
obligations under any senior secured notes, (iv) the principal amount of any
Refinancing Facilities or Refinancing Notes shall not exceed the amount of the
Facilities being so refinanced (other than fees and expenses incurred in
connection with such Refinancing Facilities or such Refinancing Notes) and (v)
the other terms and conditions of such Refinancing Term Facility, Refinancing
Revolving Facility or Refinancing Notes (excluding pricing and optional
prepayment terms) are substantially identical to, or (taken as a whole) are not
materially more favorable to the lenders providing such Refinancing Facilities
or Refinancing Notes than, those applicable to the Facilities being refinanced
(except for covenants or other provisions applicable only to the period after
the latest final maturity date of the Facility being refinanced) Guaranties:
Each direct and indirect Material Subsidiary (to be defined in a manner
consistent with the Documentation Principles, and in any event including (x)
each Borrower with respect to the direct obligations of each other Borrower
under the Senior Secured Credit Facilities and (y) the Company and each of its
subsidiaries which is a guarantor under the Existing Credit Agreement) (each, a
“Guarantor” and, collectively, the “Guarantors”) shall be required to provide an
unconditional guaranty (collectively, the “Guaranties”) of (i) all amounts owing
under the Senior Secured Credit Facilities, (ii) the obligations of the
Borrowers and their respective restricted subsidiaries under interest rate
and/or foreign currency swaps or similar agreements with a Lender or its
affiliates (the “Secured Hedging Agreements”) and (iii) the obligations of the
Borrowers and the Guarantors arising in connection with banking services,
including (a) credit cards for commercial customers, (b) stored value cards and
(c) treasury management services, in each case provided by a Lender or its

 

B-8



--------------------------------------------------------------------------------

affiliates (“Banking Services Obligations”) (other than, in the case of a
Guaranty by any Borrower, its own primary obligations under the Senior Secured
Credit Facilities or Bank Services Obligations and any Secured Hedging Agreement
to which it is a party). Such Guaranties shall be in form and substance
consistent with the Documentation Principles and shall be guarantees of payment
and not of collection. Security:

All amounts owing under the Senior Secured Credit Facilities, the Secured
Hedging Agreements and Banking Services Obligations (and all obligations under
the Guaranties) will be secured by (x) a first priority perfected security
interest (or hypothec, as applicable) in all stock, other equity interests and
promissory notes owned by the Borrowers and the Guarantors, and (y) a first
priority perfected security interest (or hypothec, as applicable) in all other
tangible and intangible assets (including, without limitation, receivables,
inventory, equipment, contract rights, securities, patents, trademarks, other
intellectual property, cash, bank and securities deposit accounts, real estate
and leasehold interests) owned by the Borrowers and the Guarantors (all of the
foregoing, the “Collateral”); provided that the Collateral shall be subject to
exclusions and limitations consistent with the Documentation Principles.

 

All documentation (collectively referred to herein as the “Security Agreements”)
evidencing the security required pursuant to the immediately preceding paragraph
shall be in form and substance satisfactory to the Administrative Agent, and
shall be consistent with the Documentation Principles. The creation and
perfection of Collateral consisting of assets of non-U.S. Loan Parties shall be
subject to Agreed Security Principles consistent with the Documentation
Principles.

 

Notwithstanding the foregoing, the requirements of the preceding paragraphs of
this “Security” section shall be, as of the Closing Date, subject to the Funds
Certain Provisions.

 

CAM Sharing Requirements: To the extent requested by the Lead Arrangers, the
Senior Secured Credit Documentation shall contain customary “CAM” provisions
requiring, upon the occurrence of (x) a bankruptcy or insolvency Event of
Default (as defined below) with respect to any Borrower or (y) any acceleration
of the Loans, then each Lender under all or certain tranches having different
Borrowers shall purchase and sell undivided participating interests in the
outstanding Loans and other extensions of credit under each such tranche in such
amounts so that each such Lender shall share pro rata in all outstanding Loans
and other extensions of credit of each Borrower under each such tranche.

 

B-9



--------------------------------------------------------------------------------

Documentation: The Senior Secured Credit Documentation shall be initially
drafted by counsel for the Borrowers and shall contain the terms set forth in
this Exhibit B (subject to the “market flex” provisions in the Fee Letter) and,
to the extent any other terms are not expressly set forth in this Exhibit B,
will (i) be negotiated promptly in good faith and taking into account the timing
of the syndication of the Senior Secured Credit Facilities (including the
Amendment), and (ii) contain only those conditions, representations, events of
default and covenants set forth in this Exhibit B and such other terms as the
Borrowers and the Lead Arrangers shall reasonably agree; it being understood and
agreed that the Senior Secured Credit Documentation shall be based on, and
substantially consistent with the Existing Credit Agreement (and the related
security, pledge, collateral and guarantee agreements executed and/or delivered
in connection therewith), as modified by the terms set forth herein and subject
to (i) exceptions that give effect to and/or permit the Transactions as set
forth on Annex 1 to the Fee Letter (the “Required Amendment List”), (ii)
increases to certain baskets, thresholds and exceptions to be agreed in light of
the Consolidated EBITDA, total assets and leverage level of the Borrowers and
their subsidiaries after giving effect to the Transactions; provided that if an
Amendment to the Existing Credit Agreement has become effective prior to the
launch of syndication of the Senior Secured Credit Facilities, any such
increases shall be limited to those agreed to in such Amendment, (iii) such
other modifications to reflect the operational and strategic requirements of the
Borrowers and their subsidiaries (after giving effect to the Transactions) in
light of their size, industry (and risks and trends associated therewith),
geographic locations, businesses, business practices, operations, financial
accounting and the Projections, (iv) modifications to reflect changes in law or
accounting standards since the date of the Existing Credit Agreement and (v)
modifications to reflect reasonable administrative, agency and operational
requirements of the Administrative Agent or additional similar customary
provisions required by the policies of the Lead Arrangers (collectively, the
“Documentation Principles”). Optional Commitment Reductions: The unutilized
portion of the total commitments under the Revolving Credit Facility may, upon
three business days’ notice, be reduced or terminated by the Borrowers without
penalty in amounts that are an integral multiple of $5.0 million and not less
than $10.0 million. Voluntary Prepayments: Voluntary prepayments may be made at
any time on three business days’ notice in the case of LIBOR Loans, or one
business days’ notice in the case of Base Rate Loans (or same day notice in the
case of Swingline Loans), without premium or penalty (except as otherwise

 

B-10



--------------------------------------------------------------------------------

provided under the heading “Prepayment Fee” below), in minimum principal amounts
to be mutually agreed; provided that voluntary prepayments of LIBOR Loans made
on a date other than the last day of an interest period applicable thereto shall
be subject to customary breakage costs. Each voluntary prepayment of Revolving
Loans shall be applied on a pro rata basis to the Revolving Loans then
outstanding, and each voluntary prepayment of B Term Loans shall be applied as
directed by the Lux Borrower. Mandatory Prepayments and Commitment Reductions:

Mandatory prepayments of B Term Loans shall be required from (a) 100% (with a
step down to 50% based upon the achievement and maintenance of a Total Leverage
Ratio of less than or equal to 4.00:1.00) of the proceeds (net of taxes and
costs and expenses in connection with the sale) from asset sales by the Company
and its restricted subsidiaries (including sales of equity interests of any
subsidiary of the Company but subject to the mandatory prepayment of Asset Sale
Bridge Loans set forth below with respect to the AMS Asset Sales (as defined
below)) that are not otherwise specifically permitted pursuant to the Senior
Secured Credit Documentation in excess of $50.0 million in any fiscal year of
the Company, but subject to certain ordinary course and reinvestment exceptions
consistent with the Documentation Principles, (b) 100% (with a step down to 50%
based upon the achievement and maintenance of a Total Leverage Ratio of less
than or equal to 4.00:1.00) of the proceeds of insurance recovery and
condemnation events of the Company or any restricted subsidiary having fair
market value immediately prior to such event greater than $50.0 million, but
subject to certain ordinary course and reinvestment exceptions consistent with
the Documentation Principles, (c) 100% of the net proceeds from issuances or
incurrences of debt (with appropriate exceptions consistent with the
Documentation Principles, including in any event debt permitted to be incurred
pursuant to the Senior Secured Credit Documentation (other than “credit
agreement refinancing indebtedness”) and any refinancing of the Senior Bridge
Facility with an issuance of permanent Senior Notes) by the Company and its
restricted subsidiaries and (d) in each fiscal year following the first full
fiscal year of the Company to occur after the Closing Date, 50% of Excess Cash
Flow (as defined in Annex B-I) for the prior fiscal year with a step down to 25%
upon the achievement and maintenance of a Total Leverage Ratio of less than or
equal to 4.50:1.00 and a further step down to 0% upon the achievement and
maintenance of a Total Leverage Ratio of less than or equal to 4.00:1.00.

 

All mandatory prepayments of B Term Loans made pursuant to clauses (a) through
(c), inclusive, above will, subject to the provisions

 

B-11



--------------------------------------------------------------------------------

described under the heading “Waivable Prepayments” below, be applied (i) first
to prepay the next eight scheduled principal payments in respect of each of the
B-1 Term Loans and the B-2 Term Loans on a pro rata basis in the direct order of
maturity and (ii) second to prepay the remaining scheduled principal payments in
respect of the B-1 Term Loans and the B-2 Term Loans on a pro rata basis, except
that all prepayments resulting from the incurrence of any refinancing
indebtedness permitted by the Senior Secured Credit Documentation shall be
applied to prepay any remaining scheduled principal payments in respect of the
applicable B Term Loans on a pro rata basis. If at any time the outstandings
pursuant to the Revolving Credit Facility (including Letter of Credit
outstandings and Swingline Loans) exceed the aggregate commitments with respect
thereto, prepayments of Revolving Loans and/or Swingline Loans (and/or the cash
collateralization of Letters of Credit) shall be required in an amount equal to
such excess.

 

With respect to the proceeds received from the sale of American Medical Systems,
LLC and its related businesses (the “AMS Asset Sales”), mandatory prepayments of
Asset Sale Bridge Loans shall be required as set forth in Exhibit D with respect
to 100% of such proceeds (net of taxes and costs and expenses in connection with
the sale) prior to any of the B Term Loans until the Asset Sale Bridge Loans are
repaid in full.

 

Notwithstanding the foregoing, the Senior Secured Credit Documentation will
provide that, in the event that any indebtedness, including any Incremental
Equivalent Debt, that is secured on an equal priority basis (but without regard
to the control of remedies) with the Senior Secured Credit Facilities, shall be
issued or incurred, such indebtedness may share no more than ratably in any
prepayments required by the foregoing provisions of clauses (a) through (c),
inclusive, above.

Waivable Prepayments: Lenders holding B Term Loans shall have rights to waive
their share of voluntary prepayments and mandatory prepayments (excluding
scheduled amortizations) of B Term Loans as otherwise required above on terms
consistent with the Documentation Principles (in which case the amounts so
waived shall be retained by the Borrowers). Prepayment Fee: The occurrence of
any Repricing Event (as defined below) prior to the date occurring six months
after the Closing Date will require payment of a fee (the “Prepayment Fee”) in
an amount equal to 1.00% of the aggregate principal amount of the B-1 Term Loans
or B-2 Term Loans subject to such Repricing Event.

 

B-12



--------------------------------------------------------------------------------

As used herein, the term “Repricing Event” shall mean the prepayment or
refinancing of any of B Term Loans with the incurrence by any Loan Party of any
indebtedness incurred for the primary purpose (as reasonably determined by the
Borrowers) of lowering the “effective yield” of the applicable B Term Loans. A
Repricing Event shall also include any amendment to the Senior Secured Credit
Documentation that reduces the “effective yield” of such B Term Loans.
Notwithstanding the foregoing, in no event shall any prepayment or repayment of
any B Term Loans in connection with a change of control or an acquisition not
permitted by the terms of the Senior Secured Credit Documentation constitute a
Repricing Event. Interest Rates:

At the Borrowers’ option U.S. dollar denominated Loans may be maintained from
time to time as (x) Base Rate Loans, which shall bear interest at the Base Rate
(or, in the case of the B Term Loans only, if greater at any time, the Base Rate
Floor (as defined below)) in effect from time to time plus the Applicable Margin
(as defined below) or (y) LIBOR Loans, which shall bear interest at LIBOR
(adjusted for statutory reserve requirements) as determined by the
Administrative Agent for the respective interest period (or, in the case of the
B Term Loans only, if greater at any time, the LIBOR Floor (as defined below)),
plus the Applicable Margin; provided that all Swingline Loans shall bear
interest based upon the Base Rate. Interest rates with respect to Revolving
Loans and other extensions of credit under the Revolving Credit Facility
denominated in permitted currencies other than U.S. dollars shall be determined
in a manner consistent with the Documentation Principles and the Applicable
Margins contained herein.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of B-1 Term Loans (A) maintained as Base Rate Loans, 1.75%, and (B) maintained
as LIBOR Loans, 2.75%; (ii) in the case of B-2 Term Loans (A) maintained as Base
Rate Loans, 2.25%, and (B) maintained as LIBOR Loans, 3.25%; (iii) in the case
of Revolving Loans (A) maintained as Base Rate Loans, 1.50%, and (B) maintained
as LIBOR Loans, 2.50%; (v) in the case of Swingline Loans, 1.50%; and (iv) in
the case of any Incremental Term Loans incurred pursuant to an Incremental Term
Loan Facility (other than any such loans which are added to (and form part of)
the B-2 Term Loan Facility, all of which shall have the same Applicable Margins
as provided in the preceding clause (ii), as the same may be adjusted as
provided below), such rates per annum as may be agreed to among the Borrower and
the Lender(s) providing such Incremental Term Loans; provided that (1)

 

B-13



--------------------------------------------------------------------------------

   the “Applicable Margin” for B-2 Term Loans shall be subject to adjustment as
provided in clause (vii)(1) of the proviso appearing in the first sentence of
the section hereof entitled “Uncommitted Incremental Facilities”); and (2) the
Applicable Margin for Revolving Loans and Swingline Loans shall be subject to
quarterly step-downs (but, in any event, not commencing until the delivery of
the Company’s financial statements in respect of its fiscal quarter ending
June 30, 2015) in accordance with the following table:

 

Secured Leverage
Ratio

 

LIBOR
Spread for
Revolving Loans

   

Base Rate Spread
for Revolving
Loans

   

Spread for
Swingline Loans

  <1.50x     1.75 %      0.75 %      0.75 %  ³ 1.50x but <
2.25x     2.25 %      1.25 %      1.25 %  ³ 2.25x but <
3.00x     2.50 %      1.50 %      1.50 %  ³ 3.00x     2.75 %      1.75 %     
1.75 % 

 

  

Notwithstanding the foregoing, if the Required Amendments become effective, the
Applicable Margin for the Revolving Loans and Swingline Loans shall be the
applicable margin set forth in the Existing Credit Agreement.

 

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the overnight federal funds rate, and (z) LIBOR
for an interest period of one month plus 1.00%.

 

“Base Rate Floor” shall mean 1.75% per annum (as such percentage may be adjusted
upward as contemplated by clause (vii)(1) of the section hereof entitled
“Uncommitted Incremental Facilities” above).

 

“LIBOR Floor” shall mean 0.75% per annum (as such percentage may be adjusted
upward as contemplated by clause (vii)(1) of the section hereof entitled
“Uncommitted Incremental Facilities” above).

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Loans under a given tranche of the Senior
Secured Credit Facilities, 12 months, shall be available in the case of LIBOR
Loans.

 

B-14



--------------------------------------------------------------------------------

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed). Default Interest: Overdue
principal, interest and other amounts shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount, 2% plus the rate applicable to Base Rate
Loans (in the case of U.S. dollar denominated Loans). Such interest shall be
payable on demand. Yield Protection:

The Senior Secured Credit Facilities shall include customary protective
provisions (consistent with the Documentation Principles) for such matters as
capital adequacy, increased costs, reserves, funding losses, illegality and
withholding taxes (it being understood that, for purposes of determining
increased costs arising in connection with a change in law, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III, and all requests,
rules, guidelines or directives promulgated under, or issued in connection with,
either of the foregoing shall be deemed to have been introduced or adopted after
the date of the Senior Secured Credit Documentation, regardless of the date
enacted, adopted or issued); provided that amount shall only be payable by the
Borrowers to the extent the applicable lender is imposing such charges on other
similarly situated borrowers under comparable syndicated credit facilities.

 

The Borrowers shall have the right to replace any Lender that charges amounts
with respect to contingencies described in the immediately preceding sentence.

Commitment Fee: A commitment fee (the “Commitment Fee”), at a per annum rate of
0.50%, on the daily undrawn portion of the commitments of each Lender under the
Revolving Credit Facility (for such purpose, disregarding outstanding Swingline
Loans as a utilization of the Revolving Credit Facility), will commence accruing
on the Closing

 

B-15



--------------------------------------------------------------------------------

   Date and will be payable quarterly in arrears; provided that the commitment
fee rate shall be subject to quarterly adjustment (but, in any event, not
commencing until the delivery of the Company’s financial statements in respect
of its fiscal quarter ending June 30, 2015) in accordance with the following
table:

 

Secured Leverage Ratio

 

Commitment Fee Rate

  <1.50x     0.30 %  ³ 1.50x but < 2.25x     0.35 %  ³ 2.25x but < 3.00x    
0.35 %  ³ 3.00x     0.50 % 

 

 

Notwithstanding the foregoing, if the Required Amendments become effective, the
Commitment Fee shall be the fee set forth in the Existing Credit Agreement.

Letter of Credit Fees:   A letter of credit fee equal to the Applicable Margin
for Revolving Loans maintained as LIBOR Loans on the outstanding stated amount
of Letters of Credit (the “Letter of Credit Fee”) to be shared proportionately
by the Lenders under the Revolving Credit Facility in accordance with their
participation in the respective Letter of Credit, and a facing fee in an amount
equal to 0.125% of the outstanding stated amount of each Letter of Credit (the
“Facing Fee”) to be paid to the issuer of each Letter of Credit for its own
account, in each case calculated on the aggregate stated amount of all Letters
of Credit for the stated duration thereof. Letter of Credit Fees and Facing Fees
shall be payable quarterly in arrears. In addition, the issuer of a Letter of
Credit will be paid its customary administrative charges in connection with
Letters of Credit issued by it. Agent/Lender Fees:   The Administrative Agent,
the Lead Bank Arrangers and the Lenders shall receive such fees as have been
separately agreed upon. Conditions Precedent:   A.   

To Initial Loans:

 

Those conditions precedent set forth herein, in Section 5 of the Commitment
Letter and on Exhibit E to the Commitment Letter.

 

B-16



--------------------------------------------------------------------------------

B.

To All Loans and Letters of Credit

 

The making of each loan or the issuance of a letter of credit after the Closing
Date shall be conditioned solely upon:

(i) Except as described under clause (ii) to the proviso to the first paragraph
under the section above entitled “Uncommitted Incremental Facilities”, all
representations and warranties of (or with respect to) the Company and the
Borrowers set forth in the Senior Secured Credit Documentation shall be true and
correct in all material respects (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case, such representations
and warranties shall be true and correct) on and as of the date of such
borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects,
other than to the extent qualified by materiality or “Material Adverse Effect”,
in which case such representation and warranty shall be true and correct on and
as of such earlier date. (ii) Except as described under clause (i) of the
proviso to the section above entitled “Uncommitted Incremental Facilities”, no
default under the Senior Secured Credit Facilities shall have occurred and be
continuing. Representations and Warranties: Representations and warranties
(applicable to the Company and its restricted subsidiaries) will be consistent
with the Documentation Principles and limited to the following, in each case
with exceptions and qualifications consistent with the Documentation Principles:
(i) corporate status, (ii) power and authority, (iii) due authorization,
execution and delivery and enforceability, (iv) no violation or conflicts with
laws, contracts or charter documents, (v) governmental approvals, (vi) financial
statements, (vii) absence of a Material Adverse Change (to be defined in the
Senior Secured Credit Documentation in a manner consistent with the
Documentation Principles), (viii) solvency of the Company and its subsidiaries
taken as a whole, (ix) absence of material litigation, (x) true and complete
disclosure, (xi) compliance with Margin Regulations, (xii) tax returns and
payments, (xiii) compliance with ERISA, environmental law, general statutes,
etc., (xiv) ownership of property, (xv) creation, validity, perfection and
priority of security interests under Security Agreements, (xvi) inapplicability
of Investment Company Act, (xvii) employment and

 

B-17



--------------------------------------------------------------------------------

labor relations, (xviii) liens, (xix) intellectual property, (xx) PATRIOT Act/
“know your customer” laws, (xxi) FCPA, OFAC/anti-terrorism laws (to the extent
applicable) and (xxii) certain Luxembourg Regulatory Matters (consistent with
the Documentation Principles). Covenants:

Affirmative, negative and financial covenants will be consistent with the
Documentation Principles and limited to the following, in each case, with
exceptions and qualifications consistent with the Documentation Principles:

 

(a) Affirmative Covenants - (i) Financial statements and other information
(including, without limitation, unaudited quarterly and audited annual financial
statements for the Company and its restricted subsidiaries on a consolidated
basis (in accordance with US GAAP; provided that the Company may, after the
Closing Date, elect to change its financial reporting from GAAP to IFRS pursuant
to terms consistent with the Documentation Principles) and projections prepared
by management of the Company and provided on an annual basis, and, in the case
of audited annual financial statements, accompanied by an opinion of a
nationally recognized accounting firm (which opinion shall not be subject to any
qualification as to “going concern” or scope of the audit, but that may contain
a “going concern” statement that is solely due to the impending maturity of the
Senior Secured Credit Facilities scheduled to occur within one year); (ii)
notice of defaults, material litigation and other material events;
(iii) preservation of corporate existence, rights (charter or statutory),
franchises, permits, licenses and approvals; (iv) payment of taxes and other
obligations; (v) maintenance of properties and insurance; (vi) keeping of proper
books and records in accordance with generally accepted accounting principles;
(vii) visitation and inspection rights; (viii) compliance with laws and material
contractual obligations; (ix) use of proceeds; (x) subsidiary guarantors,
pledges, additional collateral, further assurances; (xi) designation of
subsidiaries as “unrestricted subsidiaries” or “restricted subsidiaries”; and
(xii) commercially reasonable efforts to maintain ratings (but not a specific
rating).

 

(b) Negative Covenants - Restrictions on (i) liens; (ii) debt (including
guaranties and other contingent obligations), with exceptions consistent with
the Documentation Principles and including, in any event, the Senior Notes
and/or the Senior Bridge Facility, the Asset Sale Bridge Facility and unsecured
indebtedness (“Permitted Unsecured Indebtedness”) subject to compliance with a
Total Leverage Ratio no greater than 6.50:1.00 on a pro forma basis;
(iii) mergers and consolidations; (iv) sales, transfers and other dispositions

 

B-18



--------------------------------------------------------------------------------

of property and assets (including sale-leaseback transactions); (v) loans,
acquisitions, advances, guarantees and other investments; (vi) restricted
payments; (vii) restrictive agreements; (viii) transactions with affiliates;
(ix) swap agreements; (x) amending or otherwise modifying subordinated debt
documents, (xi) changes in fiscal year; (xii) changes in the nature of business;
and (xiii) a passive holding company covenant applicable to the Parent.

 

(c) Financial Covenants. The following financial covenants (the “Financial
Covenants”) (with financial definitions to be consistent with the Documentation
Principles):

 

•     Maintenance of a maximum Secured Leverage Ratio of Consolidated Secured
Debt to Consolidated EBITDA, not to exceed the greater of (i) 3.25 to 1.00 and
(ii) a level that reflects a cushion of 35% from the model to be delivered by
the Company in connection with the Confidential Information Memorandum, with
step-downs of 0.25x on each of the 18 month anniversary of the Closing Date and
the 30th month anniversary of the Closing Date, it being understood and agreed
that the Secured Leverage Ratio (and all other leverage ratio calculations
hereunder) shall be calculated net of up to $400.0 million of unrestricted and
unencumbered cash and cash equivalents of the Borrowers and the Guarantors;
provided that so long as any Asset Sale Bridge Loan shall remain outstanding,
the required maximum level of Secured Leverage Ratio of Consolidated Secured
Debt to Consolidated EBITDA shall be increased by 0.50x.

 

•     Maintenance of a minimum Interest Coverage Ratio of 2.50 to 1.00.

 

The Financial Covenants will be tested on a quarterly basis and calculated on a
consolidated basis for the Company and its restricted subsidiaries for each
consecutive four fiscal quarter period.

Unrestricted Subsidiaries: The Senior Secured Credit Documentation will contain
provisions pursuant to which, subject to no default or event of default,
limitations on investments, pro forma compliance with the Financial Covenants
and other conditions consistent with the Documentation Principles, the Borrowers
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary. The
designation of any subsidiary as an

 

B-19



--------------------------------------------------------------------------------

“unrestricted” subsidiary shall constitute an investment for purposes of the
investment covenant in the Senior Secured Credit Documentation, and the
designation of any unrestricted subsidiary as a restricted subsidiary shall be
deemed to be an incurrence of indebtedness and liens by a restricted subsidiary
of any outstanding indebtedness or liens, as applicable, of such unrestricted
subsidiary for purposes of the Senior Secured Credit Documentation. With limited
exceptions consistent with the Documentation Principles, unrestricted
subsidiaries will not be subject to the representations and warranties,
affirmative or negative covenants or events of default provisions of the Senior
Secured Credit Documentation, and the cash held by, the results of operations,
indebtedness and interest expense of unrestricted subsidiaries will not be taken
into account for purposes of determining compliance with the Financial Covenants
or financial tests contained in such Senior Secured Credit Documentation. Events
of Default:

Events of Default (to be applicable to the Company and its restricted
subsidiaries) shall be consistent with the Documentation Principles and limited
to the following, in each case, with exceptions and qualifications consistent
with the Documentation Principles: (i) nonpayment of principal when due or
interest, fees or other amounts after a grace period to be mutually agreed; (ii)
failure to perform or observe covenants set forth in Senior Secured Credit
Facilities, subject (where consistent with the Documentation Principles) to
notice and an appropriate grace period; (iii) any representation or warranty
proving to have been incorrect in any material respect (or, in any respect, if
qualified by materiality) when made or confirmed; (iv) cross-defaults and
cross-acceleration to other indebtedness in an amount consistent with the
Documentation Principles; (v) bankruptcy, insolvency proceedings, etc. (with a
grace period for involuntary proceedings consistent with the Documentation
Principles); (vi) inability to pay debts, attachment, etc.; (vii) failure to pay
or discharge monetary judgments in an amount consistent with the Documentation
Principles; (viii) customary ERISA defaults; (ix) actual or asserted invalidity
of Senior Secured Credit Documentation or impairment of security interests in
the Collateral; and (x) Change of Control (as defined below).

 

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date), of equity interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent; (b) the occurrence of a change
of control, or other similar

 

B-20



--------------------------------------------------------------------------------

provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (to be defined in a manner consistent with the Documentation
Principles) (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing); or (c) any of (i) the
Company ceasing to be a direct wholly owned subsidiary of the Parent and (ii)
any Borrower ceasing to be an indirect wholly-owned subsidiary of the Parent.
Assignments and Participations: Neither the Borrowers nor any Guarantor may
assign their rights or obligations under the Senior Secured Credit Facilities.
Any Lender may assign, and may sell participations in, its rights and
obligations under the Senior Secured Credit Facilities (but not to Disqualified
Lenders), (x) in the case of participations, (i) subject to customary
restrictions on the voting rights of the participants and restrictions on
participations to the Borrowers and its affiliates consistent with the
Documentation Principles and (ii) provided that the list of Disqualified Lenders
provided by the Borrowers and any updates thereto from time to time
(collectively, the “DQ List”) must be posted to all Lenders (and the
Administrative Agent shall have the express authority to do so), and the
Administrative Agent shall further have the express authority to provide the DQ
List to each Lender requesting the same and (y) in the case of assignments, to
limitations consistent with the Documentation Principles (including (i) a
minimum assignment amount consistent with the Documentation Principles (or, if
less, the entire amount of such assignor’s commitments and outstanding Loans at
such time), (ii) an assignment fee in the amount of $3,500 to be paid by the
respective assignor or assignee to the Administrative Agent, (iii) restrictions
on assignments except in connection with a Permitted Buy-Back (as defined
below), to the Borrowers and their affiliates), (iv) the receipt of the consent
of the Administrative Agent (not to be unreasonably withheld), (v) the receipt
of the consent of the applicable Borrower (such consent, in any such case, not
to be unreasonably withheld); provided that the applicable Borrower’s consent
shall not be so required if (x) such assignment is to any Lender (or, if in
respect of the Revolving Credit Facility, another Lender under the Revolving
Credit Facility), its affiliates or an “approved fund” of a Lender, (y) a
payment or bankruptcy event of default exists under the Senior Secured Credit
Facilities or (z) except in the case of the Revolving Credit Facility, the
Successful Syndication of the Senior Secured Credit Facilities has not occurred;
provided, further, that such consent of the applicable Borrower shall be deemed
to have been given if such Borrower has not responded within ten business days
of a request for such consent, and (vi) in the case of the assignment of any
commitments under the Revolving Credit Facility, the consent of the Swingline
Lender and each issuing Lender of a Letter of Credit (such

 

B-21



--------------------------------------------------------------------------------

consent, in each case, not to be unreasonably withheld)). The Senior Secured
Credit Facilities shall provide for a mechanism which will allow for each
assignee to become a direct signatory to the Senior Secured Credit Facilities
and will relieve the assigning Lender of its obligations with respect to the
assigned portion of its commitment and/or Loans, as applicable. Assignments will
be by novation and will not be required to be pro rata among the Senior Secured
Credit Facilities.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of the Senior Secured Credit Documentation relating to
Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.

 

The Senior Secured Credit Documentation shall also provide that B Term Loans may
be purchased by, and assigned to, the Borrowers on a non-pro rata basis through
Dutch auctions open to all Lenders with B Term Loans of the respective tranche
on a pro rata basis in accordance with procedures and subject to conditions
consistent with the Documentation Principles (any such purchase and assignment,
a “Permitted Buy-Back”).

Waivers and Amendments: Amendments and waivers of the provisions of the Senior
Secured Credit Documentation will require the approval of Lenders holding
commitments and/or outstandings (as appropriate) representing more than 50% of
the aggregate commitments and outstandings under the Senior Secured Credit
Facilities (the “Required Lenders”), except that, consistent with the
Documentation Principles, (a) the consent of each Lender directly affected
thereby will be required with respect to (i) increases in commitment amounts of
such Lender, (ii) reductions of principal, interest or fees owing to such
Lender, (iii) extensions of scheduled payments of any Loans (including at final
maturity) of such Lender or times for payment of interest or fees owing to such
Lender, and (iv) modifications to the pro rata sharing and payment provisions,
(b) the consent of all of the Lenders shall be required with respect to (i)
releases of all or substantially all of the collateral or the value of the
Guaranties provided by the Guarantors taken as a whole, and (ii) modifications
to the assignment provisions or the voting percentages and (c) class voting
rights for Lenders under each affected tranche of

 

B-22



--------------------------------------------------------------------------------

the Senior Secured Credit Facilities shall be required for certain types of
amendments and waivers; provided that if any of the matters described in clause
(a) or (b) above is agreed to by the Required Lenders, the Borrowers shall have
the right to substitute any non-consenting Lender by having its Loans and
commitments assigned, at par, to one or more other institutions, subject to the
assignment provisions described above, subject to repayment in full of all
obligations of the Borrowers owed to such Lender relating to the Loans and
participations held by such Lender together with the payment by the Borrower to
each non-consenting Lender of the applicable Prepayment Fee (if such assignment
or repayment occurs prior to the date occurring six months after the Closing
Date.

 

The Senior Secured Credit Documentation will contain customary “amend and
extend” provisions consistent with the Documentation Principles pursuant to
which the Borrowers may extend commitments and/or outstandings with only the
consent of the respective consenting Lenders; provided that it is understood
that no existing Lender will have any obligation to commit to any such
extension.

Defaulting Lenders: If any Lender under the Revolving Credit Facility becomes a
Defaulting Lender (to be defined on terms consistent with the Documentation
Principles) at any time, then, so long as no default or event of default then
exists, the exposure of such Defaulting Lender with respect to Swingline Loans
and Letters of Credit will automatically be reallocated among the non-Defaulting
Lenders under the Revolving Credit Facility pro rata in accordance with their
commitments under the Revolving Credit Facility up to an amount such that the
aggregate credit exposure of such non-Defaulting Lender under the Revolving
Credit Facility does not exceed its commitment thereunder. In the event such
reallocation does not fully cover the exposure of such Defaulting Lender (or
such reallocation is not then permitted), the Swingline Lender or applicable
issuing Lender may require the applicable Borrower(s) to repay or cash
collateralize, as applicable, such “uncovered” exposure in respect of the
Swingline Loans or Letter of Credit outstandings, as the case may be, and will
have no obligation to make new Swingline Loans or issue new Letters of Credit,
as applicable, to the extent such Swingline Loans or Letter of Credit
outstandings, as applicable, would exceed the commitments of the non-Defaulting
Lenders under the Revolving Credit Facility. Indemnification; Expenses: The
Senior Secured Credit Documentation will contain customary indemnities for the
Administrative Agent, the Lead Bank Arrangers, the Lenders and their respective
affiliates’ employees, directors, officers and agents and consistent with the
Documentation Principles.

 

B-23



--------------------------------------------------------------------------------

The Senior Secured Credit Documentation will require the Borrowers to pay all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
the Lead Bank Arrangers associated with the syndication of the Senior Secured
Credit Facilities and the preparation, execution, delivery and administration of
the Senior Secured Credit Documentation and any amendment or waiver with respect
thereto and in connection with the enforcement of the Senior Secured Credit
Documentation, in each case on terms consistent with the Documentation
Principles.

 

Notwithstanding the foregoing, the Borrowers shall not be responsible for the
fees and expenses of more than one counsel to the Agents (and up to one local
counsel in each applicable jurisdiction and regulatory counsel) and one counsel
for all of the other Lenders (and up to one local counsel in each applicable
jurisdiction and regulatory counsel), unless a Lender or its counsel determines
that it would create actual or potential conflicts of interest to not have
individual counsel, in which case each Lender may have its own counsel which
shall be reimbursed in accordance with the foregoing.

Governing Law and Forum; Submission to Exclusive Jurisdiction: All Senior
Secured Credit Documentation shall be governed by the internal laws of the State
of New York (except guarantees and security documentation that the
Administrative Agent determines should be governed by local or foreign law). The
Borrowers and the Guarantors will submit to the exclusive jurisdiction and venue
of any New York State court or Federal court sitting in the County of New York,
Borough of Manhattan, and appellate courts thereof (except to the extent the
Administrative Agent requires submission to any other jurisdiction in connection
with the exercise of any rights under any security document or the enforcement
of any judgment). Counsel to Administrative Agent and Lead Bank Arrangers:
Latham & Watkins LLP.

 

B-24



--------------------------------------------------------------------------------

ANNEX B-I

Excess Cash Flow

“Excess Cash Flow” means, for any period, the remainder (if positive) of (a) the
sum of, without duplication, (i) Consolidated Net Income for such period,
(ii) the decrease, if any, in Consolidated Working Capital from the first day to
the last day of such period (other than any such decreases arising from
Permitted Acquisitions or dispositions of any person by the Company or any of
its restricted subsidiaries), (iii) the amount of expenses for taxes paid or
accrued to the extent same reduced Consolidated Net Income for such period,
(iv) any expense related to Swap Agreements which decreased Consolidated Net
Income for such period, (v) non-cash charges, losses or expenses deducted in
calculating Consolidated Net Income such period, (vi) cash charges or expenses
reducing Consolidated Net Income during such period in respect of expenditures
for which a deduction from Excess Cash Flow was made in a prior period and
(vii) items not included in Excess Cash Flow in a previous period as items that
were committed to be spent in a future period which are not actually spent
during the subsequent period, minus (b) the sum of, without duplication, (i) the
aggregate amount of all Capital Expenditures in cash made (or committed to be
made in the next succeeding period) by the Company and its restricted
subsidiaries not expensed during such period (other than to the extent made with
proceeds of long-term Indebtedness), (ii) the aggregate amount of permanent
principal repayments of Indebtedness of the Company and its restricted
subsidiaries (including (x) the principal component of payments made on Capital
Lease Obligations of the Company and its restricted subsidiaries during such
period and (y) the aggregate principal amount of any mandatory prepayment of
Term Loans pursuant to Section 2.11(c)(1), to the extent required due to the
circumstances described in clauses (a) or (b) of the definition of “Prepayment
Event” that resulted in an increase to Consolidated Net Income and not in excess
of such increase), but excluding (A) all repayments and prepayments of Term
Loans (other than payments required pursuant to Section 2.10 and mandatory
prepayments described in clause (y) of the foregoing parenthetical), (B) all
repayments and prepayments of Revolving Loans, Swingline Loans or loans under
any Incremental Revolving Commitment (each as defined in the Existing Credit
Agreement) or other revolving credit or similar facility unless such prepayments
are accompanied by a corresponding permanent reduction of the related revolving
or similar commitments and (C) any such repayments and prepayments to the extent
made with proceeds of long-term Indebtedness, (iii) the increase, if any, in
Consolidated Working Capital from the first day to the last day of such period
(other than any such increase in Consolidated Working Capital arising from a
Permitted Acquisition or disposition of any person by the Company and/or any of
its restricted subsidiaries), (iv) to the extent included or not deducted in
calculating Consolidated Net Income, the aggregate amount of all cash payments
made in respect of all Permitted Acquisitions and other Investments (including
earn-out obligations, working capital or similar adjustments paid in connection
therewith and in connection with acquisitions or Investments consummated prior
to the Closing Date (as defined in this Commitment Letter)) permitted by
Section 6.04 consummated (or committed or budgeted to be consummated in the next
succeeding period) by the Company and its restricted subsidiaries (other than
intercompany Investments

 

B-I-1



--------------------------------------------------------------------------------

among the Company and its restricted subsidiaries or Investments in cash or
Permitted Investments) during such period or prior to the applicable Excess Cash
Payment Date, except to the extent financed with long-term Indebtedness, (v) to
the extent not expensed or not deducted in calculating Consolidated Net Income,
the aggregate amount of any premium, make-whole or penalty payments actually
paid, except to the extent financed with long-term Indebtedness during such
period that are required to be made in connection with any prepayment of
Indebtedness, (vi) cash payments by the Company and its restricted subsidiaries
during such period in respect of long-term liabilities of the Company and its
restricted subsidiaries other than Indebtedness, except to the extent financed
with long-term Indebtedness, (vii) cash expenditures for costs and expenses in
connection with acquisitions or dispositions and the issuance of Equity
Interests or Indebtedness or amendments or modifications to any Indebtedness to
the extent not deducted in arriving at such Consolidated Net Income (in each
case, including any such transactions undertaken but not completed), except to
the extent financed with long-term Indebtedness, (viii) the aggregate amount of
expenditures actually made by the Company and its restricted subsidiaries in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period,
(ix) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset (so long as any related amortization or expense in
a future period shall be added back in the calculation of Excess Cash Flow in
such future period), (x) reimbursable or insured expenses incurred during such
fiscal year to the extent that reimbursement has not yet been received (in which
case the respective reimbursement shall increase Excess Cash Flow in the period
in which it is received), (xi) the aggregate amount of taxes actually paid or
payable by the Company and its restricted subsidiaries in cash during such
period, (xii) to the extent not expensed or not deducted in calculating
Consolidated Net Income, the aggregate amount of any permitted Restricted
Payments actually made in cash during such period by the Company and by any
Restricted Subsidiary to any Person other than the Company or other Restricted
Subsidiaries, in each case, pursuant to Section 6.07, except to the extent
financed with long term Indebtedness and (xiii) cash expenditures made in
respect of Swap Agreements during such period. Notwithstanding anything in the
definition of any term used in the definition of Excess Cash Flow to the
contrary, all components of Excess Cash Flow shall be computed for the Company
and its restricted subsidiaries on a consolidated basis.

Capitalized terms used in this Annex B-I but not otherwise defined in this
Commitment Letter shall have the meanings assigned thereto in the Existing
Credit Agreement. Section references used in this Annex B-I refer to such
sections in the Existing Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Project Hawk

$2,275.0 Million Senior Bridge Facility

Summary of Principal Terms and Conditions1

 

Borrowers: The Borrowers, on a joint and several basis. Senior Bridge
Administrative Agent: Barclays will act as sole administrative agent (in such
capacity, the “Senior Bridge Administrative Agent”) and Barclays and Deutsche
Bank will act as syndication agents for a syndicate of banks, financial
institutions and other lenders selected by the Senior Bridge Lead Arrangers in
consultation with the Company (excluding any Disqualified Lenders) (each, a
“Bridge Lender” and collectively, the “Bridge Lenders”), and will perform the
duties customarily associated with such roles. Senior Bridge Lead Arrangers and
Book-Running Managers: Barclays and DBSI will act as lead arrangers and
book-running managers for the Senior Bridge Facility (the “Senior Bridge Lead
Arrangers”), and will perform the duties customarily associated with such roles.
Senior Bridge Facility: Senior unsecured bridge loans in an aggregate principal
amount of up to $2,275.0 million (less the aggregate gross cash proceeds from
any Senior Notes and/or equity securities (including without limitation, common
equity, preferred equity or equity linked securities) in each case, issued on or
prior to the Closing Date) (the “Senior Bridge Loans”). Purpose: The proceeds of
the Senior Bridge Loans will be used on the Closing Date solely to finance, in
part, the Acquisition and the Refinancing and to pay the Transaction Costs.
Availability: The Bridge Lenders will make the Senior Bridge Loans on the
Closing Date in a single drawing. Amounts borrowed under the Senior Bridge
Facility that are repaid or prepaid may not be reborrowed. Guarantees: Each
existing and subsequently acquired or organized guarantor of the Senior Secured
Credit Facilities will guarantee (the “Guarantees”) the Senior Bridge Loans on a
senior unsecured basis.

 

1  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
Exhibit B thereto (the “Senior Secured Credit Facilities Term Sheet”)

 

C-1



--------------------------------------------------------------------------------

Security: None. Interest Rates:

The Senior Bridge Loans shall bear interest, reset quarterly, at the rate of the
Adjusted LIBOR plus 5.25% per annum (the “Interest Rate”) and such spread over
Adjusted LIBOR shall automatically increase by 0.50% for each period of 90 days
(or portion thereof) after the Closing Date that Senior Bridge Loans are
outstanding; provided, however, that the interest rate determined in accordance
with the foregoing shall not exceed the Total Bridge Loan Cap (as defined in the
Fee Letter) (excluding interest at the default rate as described below).

 

“Adjusted LIBOR” on any date, means the greater of (i) 1.00% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01 page
published by Reuters two business days prior to such date.

 

Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Bridge Loans shall automatically begin to accrue interest
at the Total Bridge Loan Cap.

Interest Payments: Interest on the Senior Bridge Loans will be payable in cash,
quarterly in arrears. Default Rate: Overdue principal, interest and other
amounts shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the Interest Rate. Conversion and Maturity: Any
outstanding amount under the Senior Bridge Loans will be required to be repaid
in full on the earlier of (a) one year following the initial funding date of the
Senior Bridge Loans (the “Bridge Loan Maturity Date”) and (b) the closing date
of any permanent financing; provided, however, that if the Senior Notes Issuers
have failed to raise permanent financing before the date set forth in (a) above,
the Senior Bridge Loans shall be converted, subject to the conditions outlined
under “Conditions to Conversion” on Annex C-1 hereto, to a senior unsecured term
loan facility (the “Senior Extended Term Loans”) with a maturity of seven years
after the Conversion Date (as defined in Annex C-I hereto). At any time or from
time to time on or after the Conversion Date, upon reasonable prior written
notice from

 

C-2



--------------------------------------------------------------------------------

the Bridge Lenders and in a minimum principal amount of at least $100.0 million,
the Senior Extended Term Loans may be exchanged in whole or in part for senior
unsecured exchange notes (the “Senior Exchange Notes”) having an equal principal
amount and having the terms set forth in Annex C-II hereto. Mandatory
Prepayments: The Borrowers will prepay the Senior Bridge Loans, without premium
or penalty, together with accrued interest to the prepayment date, with any of
the following: (i) the net proceeds from the issuance of the Securities (as
defined in the Fee Letter); provided that in the event any Bridge Lender or
affiliate of a Bridge Lender purchases debt securities from the Senior Notes
Issuers pursuant to a “Securities Demand” under the Fee Letter at an issue price
above the level at which such Bridge Lender or affiliate has determined such
Securities can be resold by such Bridge Lender or affiliate to a bona fide third
party at the time of such purchase (and notifies the Borrowers thereof), the net
proceeds received by the Senior Notes Issuers in respect of such Securities may,
at the option of such Bridge Lender or affiliate, be applied first to repay the
Senior Bridge Loans held by such Bridge Lender or affiliate (provided that if
there is more than one such Bridge Lender or affiliate then such net proceeds
will be applied pro rata to repay the Senior Bridge Loans of all such Bridge
Lenders or affiliates in proportion to such Bridge Lenders’ or affiliates’
principal amount of Securities purchased from the Senior Notes Issuers) prior to
being applied to prepay the Senior Bridge Loans held by other Bridge Lenders;
(ii) the net proceeds from the issuance of any equity securities of the Parent
or the Company (other than issuances pursuant to employee stock plans and other
customary exceptions to be agreed); (iii) subject to customary exceptions to be
mutually agreed and prepayment requirements under the Senior Secured Credit
Facilities, the net proceeds from any other indebtedness (including subordinated
indebtedness) incurred by the Company, the Borrowers or any of their respective
subsidiaries; and (iv) subject to customary exceptions to be mutually agreed and
prepayment requirements under the Senior Secured Credit Facilities, the net
proceeds from asset sales by, and casualty events related to the property of,
the Company or any of its restricted subsidiaries (including sales of equity
interests of any subsidiary of the Company and excluding AMS Asset Sales).
Voluntary Prepayments: The Senior Bridge Loans may be prepaid prior to the
Bridge Loan Maturity Date, without premium or penalty, in whole or in part, upon
written notice, at the option of the Borrowers, at any

 

C-3



--------------------------------------------------------------------------------

time, together with accrued interest to the prepayment date and break funding
payments, if applicable (subject to any call protection resulting from a Demand
Failure Event). Change of Control: In the event of a Change of Control, each
Bridge Lender will have the right to require the Borrowers, and the Borrowers
must offer, to prepay the outstanding principal amount of the Senior Bridge
Loans plus accrued and unpaid interest thereon to the date of prepayment.
Assignments and Participations:

The Bridge Lenders shall have the right to assign their interest in the Senior
Bridge Loans in whole or in part without the consent of the Borrowers; provided,
however, that prior to the date that is one year after the Closing Date and
unless a Demand Failure Event in respect of the Senior Bridge Loans has occurred
or a payment or bankruptcy event of default shall have occurred and be
continuing, the consent of the Borrowers shall be required with respect to any
assignment (such consent not to be unreasonably withheld or delayed) if,
subsequent thereto, DBNY and Barclays (together with their affiliates) would
hold, in the aggregate, less than 50.1% of the outstanding Senior Bridge Loans.

 

The Bridge Lenders shall have the right to participate their interest in the
Senior Bridge Loans without restriction, other than customary voting
limitations. Participants will have the same benefits as the selling Bridge
Lenders would have (and will be limited to the amount of such benefits) with
regard to cost and yield protection, subject to customary limitations and
restrictions.

Documentation: The definitive financing documentation for the Senior Bridge
Facility (the “Bridge Facility Documentation”), which shall be drafted initially
by counsel for the Borrowers and shall contain the terms set forth in this
Exhibit C and, to the extent any other terms are not expressly set forth in this
Exhibit C, will (i) be negotiated in good faith within a reasonable time period
to be determined based on the expected Closing Date in coordination with the
Acquisition Agreement and taking into account the timing of the syndication of
the Senior Bridge Facility and (ii) shall contain only those conditions,
representations, events of default and covenants set forth in this Exhibit C and
such other terms as the Borrowers and the Senior Bridge Lead Arrangers shall
reasonably agree; it being understood and agreed that the Bridge Facility
Documentation shall be based on, and

 

C-4



--------------------------------------------------------------------------------

substantially consistent with that certain Indenture, dated as of January 29,
2015, governing the 6.00% Senior Notes due 2025 of Endo Limited, Endo Finance
LLC and Endo Finco Inc. (the “Bridge Precedent Documentation”) (and the related
guarantee agreements, purchase agreements and/or underwriting agreements
executed and/or delivered in connection therewith) as modified by the terms set
forth herein and subject to (i) exceptions that give effect to and/or permit the
Transactions as set forth in the Required Amendment List, (ii) baskets,
thresholds and exceptions that are to be agreed in light of the Consolidated
EBITDA, total assets and leverage level of the Borrowers and their subsidiaries
(after giving effect to the Transactions), (iii) such other modifications to
reflect the operational and strategic requirements of the Borrowers and their
subsidiaries (after giving effect to the Transactions) in light of their size,
total assets, geographic locations, industry (and risks and trends associated
therewith), businesses, business practices, operations, financial accounting,
the disclosure schedules to the Acquisition Agreement and the Projections, (iv)
modifications to reflect changes in law or accounting standards since the date
of the Bridge Precedent Documentation, (v) modifications to reflect reasonable
administrative agency requirements of the Senior Bridge Administrative Agent or
additional similar customary provisions required by the policies of the Bridge
Lead Arrangers, (vi) mechanical changes to reflect loan mechanics consistent
with the Existing Credit Agreement and (vii) the inclusion of customary
provisions requiring cooperation and assistance of the Borrowers in connection
with the issuance of any Securities and compliance with any Securities Demand
(collectively, the “Bridge Documentation Principles”). Conditions Precedent to
Borrowing: The conditions precedent set forth in Section 5 of the Commitment
Letter and on Exhibit E to the Commitment Letter. Representations and
Warranties: The Senior Bridge Documentation will contain representations and
warranties relating to the Company and its restricted subsidiaries substantially
similar to those contained in the Senior Secured Credit Facilities, but in any
event are no less favorable to the Borrowers than those in the Senior Secured
Credit Facilities, including as to exceptions and qualifications. Covenants: The
Senior Bridge Documentation will contain affirmative and negative covenants
relating to the Company and its restricted subsidiaries as are substantially
consistent with the Bridge Precedent Documentation after giving effect to the
Bridge

 

C-5



--------------------------------------------------------------------------------

Documentation Principles; it being understood and agreed that during the term of
the Senior Bridge Loans, the debt incurrence, restricted payments and lien
covenants will be more restrictive than those applicable to the Extended Term
Loans. The Senior Bridge Documentation shall not contain any financial
maintenance covenants. Events of Default: Customary for transactions of this
type and consistent with the Bridge Documentation Principles, including, without
limitation, payment defaults, covenant defaults, bankruptcy and insolvency,
judgments, cross acceleration of and failure to pay at final maturity other
indebtedness aggregating an amount to be mutually agreed, subject to, in certain
cases, notice and grace provisions and in any event will be no less favorable to
the Borrowers than those in the Senior Secured Credit Facilities, including as
to exceptions and qualifications. Voting: Amendments and waivers of the Senior
Bridge Documentation will require the approval of Bridge Lenders holding at
least a majority of the outstanding Senior Bridge Loans, except that the consent
of each affected Bridge Lender will be required for, among other things, (i)
reductions of principal, interest rates or fees, (ii) extensions of the Bridge
Loan Maturity Date, (iii) additional restrictions on the right to exchange
Senior Extended Term Loans for Senior Exchange Notes or any amendment of the
rate of such exchange or (iv) any amendment to the Senior Exchange Notes that
requires (or would, if any Senior Exchange Notes were outstanding, require) the
approval of all holders of Senior Exchange Notes. Cost and Yield Protection: To
conform to the Senior Secured Credit Facilities. Expenses and Indemnification:
To conform to the Senior Secured Credit Facilities. Governing Law and Forum;
Submission to Exclusive Jurisdiction: All Senior Bridge Documentation shall be
governed by the internal laws of the State of New York (except guarantees that
the Senior Bridge Administrative Agent determines should be governed by local or
foreign law). The Borrowers and the guarantors will submit to the exclusive
jurisdiction and venue of any New York State court or Federal court sitting in
the County of New York, Borough of Manhattan, and appellate courts thereof
(except to the extent the Senior Bridge Administrative Agent requires submission
to any other jurisdiction in connection with the enforcement of any judgment).

 

C-6



--------------------------------------------------------------------------------

Counsel to the Senior Bridge Administrative Agent and the Senior Bridge Lead
Arrangers: Latham & Watkins LLP.

 

C-7



--------------------------------------------------------------------------------

ANNEX C-I

Senior Extended Term Loans

 

Borrowers: Same as Senior Bridge Loans. Guaranties: Same as Senior Bridge Loans.
Facility: Subject to “Conditions to Conversion” below, the Senior Bridge Loans
will convert into senior unsecured extended loans (the “Senior Extended Term
Loans”) in an initial principal amount equal to 100% of the outstanding
principal amount of the Senior Bridge Loans on the one year anniversary of the
Closing Date (the “Conversion Date”). Subject to the conditions precedent set
forth below, the Senior Extended Term Loans will be available to the Borrowers
to refinance the Senior Bridge Loans on the Conversion Date. The Senior Extended
Term Loans will be governed by the Senior Bridge Documentation and, except as
set forth below, shall have the same terms as the Senior Bridge Loans. Maturity:
Seven years from the Conversion Date (the “Final Maturity Date”). Interest Rate:
The Senior Extended Term Loans shall bear interest, payable in cash
semi-annually, in arrears at a fixed rate per annum equal to the Total Bridge
Loan Cap. Covenants, Events of Default and Prepayments: From and after the
Conversion Date, the covenants, events of default and prepayment provisions
applicable to the Senior Extended Term Loans will conform to those applicable to
the Senior Exchange Notes (described on Annex C-II), except with respect to the
right to exchange Senior Extended Term Loans for Senior Exchange Notes and
others to be agreed. Conditions to Conversion: One year after the Closing Date,
unless (A) the Company, a Borrower or any significant subsidiary thereof is
subject to a bankruptcy or other insolvency proceeding or (B) there exists a
payment default (whether or not matured) with respect to the Senior Bridge Loans
or any fees payable thereunder; provided,

 

C-I-1



--------------------------------------------------------------------------------

however, that if an event described in clause (B) is continuing at the scheduled
Conversion Date but the applicable grace period, if any, set forth in the events
of default provision of the Senior Bridge Documentation has not expired, the
Conversion Date shall be deferred until the earlier to occur of (i) the cure of
such event or (ii) the expiration of any applicable grace period.

 

-C-I-2-



--------------------------------------------------------------------------------

ANNEX C-II

Senior Exchange Notes

 

Issuers: Endo Limited and/or one or more of its subsidiaries. Guarantees: Same
as Senior Extended Term Loans. Maturity: Seven years from the Conversion Date.
Interest Rate; Redemption:

Each Senior Exchange Note will bear interest, payable in cash semi-annually in
arrears, at a fixed rate per annum equal to the Total Bridge Loan Cap. Except as
set forth below, the Senior Exchange Notes will be non-callable until the third
anniversary of the Closing Date and will be callable thereafter at par plus
accrued interest plus a premium equal to three-fourths of the coupon of the
Senior Exchange Notes, declining ratably to par on the date that is two years
prior to maturity of the Senior Exchange Notes. The Senior Exchange Notes will
provide for mandatory repurchase offers customary for publicly traded high yield
debt securities.

 

Prior to the third anniversary of the Closing Date, the Senior Notes Issuers may
redeem up to 40% of such Senior Exchange Notes with the proceeds from an equity
offering at a redemption price equal to par plus accrued interest plus a premium
equal to 100% of the coupon in effect on such Senior Exchange Notes.

 

Prior to the third anniversary of the Closing Date, the Senior Notes Issuers may
redeem such Senior Exchange Notes at a make-whole price based on U.S. Treasury
notes with a maturity closest to the third anniversary of the Closing Date plus
50 basis points plus accrued interest.

 

Prior to a Demand Failure Event, any Senior Exchange Notes held by the Initial
Lenders or their respective affiliates (other than (x) asset management
affiliates purchasing Senior Exchange Notes in the ordinary course of their
business as part of a regular distribution of the Senior Exchange Notes (“Asset
Management Affiliates”) and (y) Senior Exchange Notes acquired pursuant to bona
fide open market purchases from third

 

C-II-1



--------------------------------------------------------------------------------

parties or market making activities), shall be prepayable and/or subject to
redemption in whole or in part at par plus accrued interest on a non-ratable
basis so long as such Senior Exchange Notes are held by them. Offer to
Repurchase Upon a Change of Control: Substantially consistent with the Company’s
2025 Notes, except that Senior Exchange Notes held by the Initial Lenders or
their respective affiliates (other than Asset Management Affiliates) shall be
subject to prepayment at par. Defeasance and Discharge Provisions: Substantially
consistent with the Company’s 2025 Notes. Modification: Substantially consistent
with the Company’s 2025 Notes. Covenants; Events of Default: The indenture
governing the Senior Exchange Notes will contain terms, conditions, covenants
and events of defaults, in each case substantially consistent with the Company’s
2025 Notes, as modified to reflect then-prevailing market conditions as
reasonably determined by Barclays and DBSI (and any other book-runner) and the
financial condition and prospects of the Company and its subsidiaries at such
time. Registration Rights: None.

 

C-II-2



--------------------------------------------------------------------------------

EXHIBIT D

Project Hawk

$1,000.0 Million Asset Sale Bridge Facility

Summary of Principal Terms and Conditions2

 

Borrowers: The Borrowers, on a joint and several basis. Asset Sale Bridge
Administrative Agent: DBNY will act as sole administrative agent (in such
capacity, the “Asset Sale Bridge Administrative Agent”) and Barclays and
Deutsche Bank will act as syndication agents for a syndicate of banks, financial
institutions and other lenders selected by the Asset Sale Bridge Lead Arrangers
in consultation with the Company (excluding any Disqualified Lenders) (each, an
“Asset Sale Bridge Lender” and collectively, the “Asset Sale Bridge Lenders”),
and will perform the duties customarily associated with such roles. Asset Sale
Bridge Lead Arrangers and Book-Running Managers: DBSI and Barclays will act as
lead arrangers and book-running managers for the Asset Sale Bridge Facility (the
“Asset Sale Bridge Lead Arrangers”), and will perform the duties customarily
associated with such roles. Asset Sale Bridge Facility: Senior secured bridge
loans in an aggregate principal amount of up to $1,000.0 million, less the
proceeds from any AMS Asset Sales completed and received prior to the Closing
Date (the “Asset Sale Bridge Loans”). Purpose: The proceeds of the Asset Sale
Bridge Loans will be used on the Closing Date solely to finance, in part, the
Acquisition and the Refinancing and to pay the Transaction Costs. Availability:
The Asset Sale Bridge Lenders will make the Asset Sale Bridge Loans on the
Closing Date in a single drawing. Amounts borrowed under the Asset Sale Bridge
Facility that are repaid or prepaid may not be reborrowed. Guarantees: Each
existing and subsequently acquired or organized guarantor of the Senior Secured
Credit Facilities will guarantee (the “Guarantees”) the Asset Sale Bridge Loans
on a senior secured basis.

 

2  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
Exhibit B thereto (the “Senior Secured Credit Facilities Term Sheet”)

 

D-1



--------------------------------------------------------------------------------

Security: All amounts owing under the Asset Sale Bridge Facility will be secured
on a pari passu basis with the Senior Secured Credit Facilities by the assets
that constitute collateral under the Senior Secured Credit Facilities. Interest
Rates:

The Asset Sale Bridge Loans shall bear interest at the rate of (i) the Adjusted
LIBOR plus 2.75% per annum (and such spread over Adjusted LIBOR shall
automatically increase by 0.50% for each period of three (3) months (or portion
thereof) after the Closing Date that Asset Sale Bridge Loans are outstanding) or
(ii) the Base Rate plus 1.75% per annum (and such spread over Base Rate shall
automatically increase by 0.50% for each period of three (3) months (or portion
thereof) after the Closing Date that Asset Sale Bridge Loans are outstanding)
(in either case, the “Interest Rate”).

 

“Adjusted LIBOR” on any date, means the greater of (i) 0.75% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01 page
published by Reuters two business days prior to such date.

 

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the overnight federal funds rate, and (z) LIBOR
for an interest period of one month plus 1.00%.

Interest Payments: Interest on the Asset Sale Bridge Loans will be payable in
cash, quarterly in arrears. Default Rate: Overdue principal, interest and other
amounts shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the Interest Rate. Maturity: The final maturity date of
the Asset Sale Bridge Facility shall be one year from the Closing Date (the
“Asset Sale Bridge Loan Maturity Date”). Mandatory Prepayments: Mandatory
prepayments of Asset Sale Bridge Loans shall be required from 100% of the
proceeds (net of taxes and costs and expenses in connection with such sales)
from the AMS Asset Sales which prepayment must be made within 15 business days
of the receipt of such proceeds.

 

D-2



--------------------------------------------------------------------------------

Voluntary Prepayments: The Asset Sale Bridge Loans may be prepaid prior to the
Asset Sale Bridge Loan Maturity Date, without premium or penalty, in whole or in
part, upon written notice, at the option of the Borrowers, at any time, together
with accrued interest to the prepayment date and break funding payments, if
applicable. Change of Control: To conform to the Senior Secured Credit
Facilities. Assignments and Participations: To conform to the Senior Secured
Credit Facilities. Documentation: The Asset Sale Bridge Facility shall be
documented under the definitive credit agreement for the Senior Secured Credit
Facilities (together with the other definitive documentation in respect of the
Asset Sale Bridge Facility, the “Asset Sale Bridge Facility Documentation”),
which shall be drafted initially by counsel for the Borrowers and shall contain
the terms set forth in this Exhibit D and, to the extent any other terms are not
expressly set forth in this Exhibit D, will (i) be negotiated in good faith
within a reasonable time period to be determined based on the expected Closing
Date in coordination with the Acquisition Agreement and taking into account the
timing of the syndication of the Asset Sale Bridge Facility and (ii) shall
contain only those conditions, representations, events of default and covenants
set forth in this Exhibit D and such other terms as the Borrowers and the Asset
Sale Bridge Lead Arrangers shall reasonably agree (collectively, the “Asset Sale
Bridge Documentation Principles”). Duration Fee: A 25bps fee to be paid to the
Asset Sale Bridge Lenders calculated based on the aggregate outstanding
principal amount of the Asset Sale Bridge Facility Loans outstanding on each of
the 120th day following the Closing Date, the 180th day following the Closing
Date and the 270th day following the Closing Date. Conditions Precedent to
Borrowing: The conditions precedent set forth in Section 5 of the Commitment
Letter and on Exhibit E to the Commitment Letter. Representations and
Warranties: The Asset Sale Bridge Documentation will contain representations and
warranties relating to the Company and its restricted subsidiaries substantially
similar to those contained in the Senior Secured Credit Facilities and in any
event no less favorable to the Borrowers than those in the Senior Secured Credit
Facilities, including as to exceptions and qualifications.

 

D-3



--------------------------------------------------------------------------------

Covenants: The Asset Sale Bridge Documentation will contain affirmative and
negative covenants relating to the Company and its restricted subsidiaries as
are substantially consistent with the Senior Secured Credit Documentation after
giving effect to the Asset Sale Bridge Documentation Principles. Events of
Default: The Asset Sale Bridge Documentation will contain events of default
relating to the Company and its restricted subsidiaries substantially similar to
those contained in the Senior Secured Credit Facilities and consistent with the
Asset Sale Bridge Documentation Principles and in any event no less favorable to
the Borrowers than those in the Senior Secured Credit Facilities, including as
to exceptions and qualifications. Voting: Amendments and waivers of the Asset
Sale Bridge Documentation will require the approval of the Asset Sale Bridge
Lenders holding at least a majority of the outstanding Asset Sale Bridge Loans,
except that the consent of each affected Asset Sale Bridge Lender will be
required for, among other things, (i) reductions of principal, interest rates or
fees or (ii) extensions of the Asset Sale Bridge Loan Maturity Date. Cost and
Yield Protection: To conform to the Senior Secured Credit Facilities. Expenses
and Indemnification: To conform to the Senior Secured Credit Facilities.
Governing Law and Forum; Submission to Exclusive Jurisdiction: All Asset Sale
Bridge Documentation shall be governed by the internal laws of the State of New
York (except guarantees that the Asset Sale Bridge Administrative Agent
determines should be governed by local or foreign law). The Borrowers and the
guarantors will submit to the exclusive jurisdiction and venue of any New York
State court or Federal court sitting in the County of New York, Borough of
Manhattan, and appellate courts thereof (except to the extent the Asset Sale
Bridge Administrative Agent requires submission to any other jurisdiction in
connection with the enforcement of any judgment). Counsel to the Asset Sale
Bridge Administrative Agent and the Asset Sale Bridge Lead Arrangers: Latham &
Watkins LLP.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

Project Hawk

Additional Conditions Precedent

Capitalized terms used in this Exhibit E but not defined herein shall have the
meanings set forth in the other Exhibits attached to the commitment letter to
which this Exhibit E is attached (the “Commitment Letter”). In the case of any
such capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit E shall be determined by reference
to the context in which it is used.

The initial borrowing under the Facilities shall be subject to the following
additional conditions precedent:

1. The execution and delivery by the Borrowers and Guarantors (collectively, the
“Loan Parties”) (in respect of the Guarantors which are part of the Acquired
Business, upon the consummation of the Acquisition) of definitive Credit
Documentation consistent with the terms of the Commitment Letter and the Term
Sheets, in each case prepared by counsel to the Borrowers.

2. Concurrently with the initial funding under the Senior Secured Credit
Facilities and the Asset Sale Bridge Facility, the Acquisition shall have been
consummated in accordance, in all material respects, with the terms and
conditions of the Acquisition Agreement, which Acquisition Agreement shall be
reasonably satisfactory to the Lead Arrangers (it being understood that the
Acquisition Agreement delivered to the Lead Arrangers at 2:05 a.m. on May 18,
2015 (including, but not limited to, all schedules and exhibits thereto so
delivered) is satisfactory). The Acquisition Agreement shall not have been
altered, amended or otherwise changed or supplemented or any provision or
condition therein waived by Parent, and neither the Parent nor any affiliate
thereof shall have consented to any action which would require the consent of
the Parent or such affiliate under the Acquisition Agreement, if such
alteration, amendment, change, supplement, waiver or consent would be adverse to
the interests of the Lead Arrangers or the Lenders in any material respect, in
any such case without the prior written consent of the Lead Arrangers (such
consent not to be unreasonably withheld) (it being understood and agreed that
any alteration, supplement, amendment, modification, waiver or consent that
(a) decreases the purchase price in respect of the Acquisition by 10% or more
other than purchase price adjustments pursuant to the express terms of the
Acquisition Agreement shall be deemed to be adverse to the interests of the
Lenders in a material respect, (b) increases the purchase price in respect of
the Acquisition shall not be deemed to be adverse to the interests of the
Lenders so long as such increase is funded solely by the issuance of common
equity of the Parent or cash on hand of the Parent and its subsidiaries and
(c) modifies the so-called “Xerox” provisions of the Acquisition Agreement
providing protection with respect to exclusive jurisdiction, waiver of jury
trial, liability caps, restrictions on certain amendments, and third party
beneficiary status for the benefit of the Agents, the Lenders and their
respective affiliates shall be deemed to be adverse to the interests of the
Lenders in a material respect).

 

E-1



--------------------------------------------------------------------------------

3. The Refinancing shall be consummated substantially concurrently with the
Acquisition.

4. The execution and delivery by the Loan Parties (in respect of the Guarantors
which are part of the Acquired Business, upon the consummation of the
Acquisition) of the Guaranties and Security Agreements required by the Senior
Secured Credit Facilities Term Sheet and, subject to the Funds Certain
Provisions, the Lenders shall have a first priority perfected security interest
(subject to permitted liens) in all assets of the Loan Parties as, and to the
extent, required by the Senior Secured Credit Facilities Term Sheet.

5. The Lenders shall have received (1) customary legal opinions from counsel
(including, without limitation, New York, Luxembourg, Canadian and Irish
counsel), (2) a solvency certificate from the chief financial officer (or
manager or director) of the Lux Borrower in the form attached as Annex E-I
hereto, and (3) other customary closing and secretary’s certificates including
incumbency and customary attachments thereto, good standing certificates (to the
extent applicable) from the jurisdiction of organization of each Loan Party, UCC
lien searches (in the jurisdiction of organization of each Loan Party) to the
extent requested at least 60 days prior to the Closing Date and borrowing
notices, in each case consistent with the Documentation Principles, the Bridge
Documentation Principles and the Asset Sale Bridge Documentation Principles.

6. The Agents shall have received (1) audited consolidated balance sheets and
related statements of income and cash flows of each of the Parent and the Target
for the most recent three fiscal years ended at least 90 days prior to the
Closing Date (other than the Target’s balance sheet for the 2012 fiscal year),
(2) unaudited consolidated balance sheets and related statements of income and
cash flows of each of the Parent and the Target for each fiscal quarter ended
after the close of its most recent fiscal year and at least 45 days prior to the
Closing Date and (3) pro forma consolidated financial statements (including a
consolidated balance sheet and related statements of income and cash flow) of
the Parent and its subsidiaries (including the Parent and the Target) meeting
the requirements of Regulation S-X for registration statements (as if such a
registration statement for a debt issuance of the Parent became effective on the
Closing Date) on Form S-1 (subject to exceptions customary for a Rule 144A
offering involving high yield debt securities) and a pro forma consolidated
statement of income of the Parent (subject to exceptions customary for a Rule
144A offering involving high yield debt securities) for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended at least 45 days before the Closing Date, prepared after giving effect to
the Transaction as if the Transaction had occurred at the beginning of such
period. The Lead Arrangers hereby acknowledge receipt of (x) the audited
financial statements referred to in clause (1) above of each of the Parent and
the Target as of, and

 

E-2



--------------------------------------------------------------------------------

for the years ended, December 31, 2012, 2013 and 2014 and (y) the unaudited
consolidated balance sheets and related statements of income and cash flows
referred to in clause (2) above of each of the Parent and the Target as of
March 31, 2015. For the avoidance of doubt, references to “Target” in this
paragraph 6 includes its predecessors.

7. With respect to the Senior Bridge Facility, (a) the Senior Notes Issuers
shall have engaged one or more investment banks satisfactory to the Senior
Bridge Lead Arrangers (collectively, the “Investment Bank”) (with the Senior
Bridge Lead Arrangers acknowledging that the foregoing condition set forth in
this clause (a) has been satisfied) to sell or place the Senior Notes and shall
ensure that the Investment Bank and the Senior Bridge Lead Arrangers each shall
have received a draft preliminary offering memorandum or preliminary private
placement memorandum (collectively, the “Offering Documents”) for the Senior
Notes suitable for use in a customary (for high yield debt securities)
“high-yield road show” relating to the Senior Notes, in each case, which
contains, subject to exceptions customary for Rule 144A offerings for high yield
debt securities, all financial statements and other data to be included therein
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed by the independent accountants as provided by
the Public Company Accounting Oversight Board in AU 722 (subject to exceptions
customary for a Rule 144A offering involving high yield debt securities)) and
all appropriate pro forma financial statements prepared in accordance with, or
reconciled to, generally accepted accounting principles in the United States and
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, (subject to exceptions customary for a Rule 144A offering involving
high yield debt securities)), and, except as otherwise agreed by the Investment
Bank, all other data (including selected financial data) that the Securities and
Exchange Commission would require in a registered offering of the Senior Notes,
subject to exceptions customary for a Rule 144A offering of high yield debt
securities, that would be necessary for the Investment Bank to receive customary
(for Rule 144A high yield debt securities) “comfort” (including “negative
assurance” comfort) from independent accountants in connection with the offering
of the Senior Notes (and the Senior Notes Issuers shall have made commercially
reasonable efforts to arrange the delivery of such comfort or, if no Senior
Notes were issued, a draft thereof) (“Required Notes Information”), provided
that, such condition shall be deemed satisfied if such Offering Document
excludes the “description of notes” and sections that would customarily be
provided by the Investment Bank or their counsel or advisors but is otherwise
complete, and (b) the Investment Bank shall have been afforded a period of at
least 15 consecutive calendar days (the “Notes Marketing Period”) following
receipt of an Offering Document including the information described in clause
(a) above, to seek to place the Senior Notes with qualified purchasers thereof
(provided that July 3, 2015 and November 26, 2015 through November 29, 2015
shall not be included in determining such 15 consecutive calendar day period,
and to the extent the Notes Marketing Period has not been completed on or prior
to August 21, 2015, the Notes Marketing Period shall not be deemed to have
commenced prior to September 8, 2015). If you shall in good faith reasonably
believe that you have delivered the Required Notes Information, you may deliver
to the Senior Bridge Lead Arrangers written notice to that effect (stating when

 

E-3



--------------------------------------------------------------------------------

you believe you completed any such delivery), in which case you shall be deemed
to have delivered such Required Notes Information on the date specified in such
notice and the Notes Marketing Period shall be deemed to have commenced on the
date specified in such notice, unless the Senior Bridge Lead Arrangers in good
faith reasonably believe that you have not completed delivery of such Required
Notes Information and, within three business days after its receipt of such
notice from you, the Senior Bridge Lead Arrangers deliver a written notice to
you to that effect (stating with specificity what Required Notes Information you
have not delivered).

8. With respect to the Senior Secured Credit Facilities and the Asset Sale
Bridge Facility, the Lead Bank Arrangers shall have had a period of not less
than 15 consecutive calendar days (the “Bank Marketing Period”) after receipt of
the financial information in paragraph 6 above (the “Required Bank Information”)
(it being understood and agreed that such information shall not include any
information customarily provided by an investment bank in the preparation of
such a confidential information memorandum) to market and syndicate the Senior
Secured Credit Facilities and the Asset Sale Bridge Facility (provided that
July 3, 2015 and November 26, 2015 through November 29, 2015 shall not be
included in determining such 15 consecutive calendar day period, and to the
extent the Bank Marketing Period has not been completed on or prior to
August 21, 2015, the Bank Marketing Period shall not be deemed to have commenced
prior to September 8, 2015). If you shall in good faith reasonably believe that
you have delivered the Required Bank Information, you may deliver to the Lead
Bank Arrangers written notice to that effect (stating when you believe you
completed any such delivery), in which case you shall be deemed to have
delivered such Required Bank Information on the date specified in such notice
and the Bank Marketing Period shall be deemed to have commenced on the date
specified in such notice, unless the Lead Bank Arrangers in good faith
reasonably believe that you have not completed delivery of such Required Bank
Information and, within three business days after its receipt of such notice
from you, the Lead Bank Arrangers deliver a written notice to you to that effect
(stating with specificity what Required Bank Information you have not
delivered).

9. To the extent invoiced with reasonable detail at least two business days
prior to the Closing Date, all costs, fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by the
Commitment Letter and the Fee Letter, payable to each Agent and the Lenders
shall have been paid to the extent due.

10. The Agents shall have received at least three business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities with respect to the Loan Parties and the parent companies of the
Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act to the
extent requested at least 10 days prior to the Closing Date.

11. The Closing Date shall have occurred on or prior to the Expiration Date.

 

E-4



--------------------------------------------------------------------------------

12. Solely to the extent required by the Funds Certain Provisions, the
Acquisition Agreement Representations shall be true and correct.

13. The Specified Representations shall be true and correct in all material
respects other than where such representation is already qualified by
materiality, in which case they shall be true and correct in all respects
(except in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects (or true and correct in all respects) as of the
respective date or for the respective period, as the case may be); provided,
that to the extent that any Specified Representation is qualified by or subject
to a “material adverse effect”, “material adverse change” or similar term or
qualification, (a) the definition thereof for purposes of the Acquired Business
shall be the definition of “Target Material Adverse Effect” (as defined in the
Commitment Letter) for purposes of the making or deemed making of such Specified
Representation on, or as of, the Closing Date (or any date prior thereto).

14. The Lead Arrangers, on behalf of the Agents shall have received a copy of a
customary letter appointing a process agent reasonably acceptable to the Lead
Arrangers as process agent for each of the Parent, the Company, Endo Luxembourg
Holding Company S.a r.l, and the Lux Borrower.

 

E-5



--------------------------------------------------------------------------------

ANNEX E-I

[NAME OF THE LUX BORROWER]

[CORPORATE DETAILS]

(the “Lux Borrower”)

SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [        ] of the
Credit Agreement, dated as of                  ,         , among [            ]
(the “Credit Agreement”). Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings set forth in the Credit
Agreement.

I, [                                        ], [manager/director] of the Lux
Borrower (after giving effect to the Transactions), in that capacity only and
not in my individual capacity (and without personal liability), DO HEREBY
CERTIFY on behalf of the Lux Borrower that as of the date hereof, after giving
effect to the consummation of the Transactions (including the execution and
delivery of the Acquisition Agreement and the Credit Agreement, the making of
the Loans and the use of proceeds of such Loans on the date hereof):

1. The fair value of the assets of the Lux Borrower and its Subsidiaries on a
consolidated basis will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise.

2. The present fair saleable value of the property of the Lux Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured.

3. The Lux Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

4. The Lux Borrower and its Subsidiaries on a consolidated basis will not have
incurred and do not intend to incur, or believe that they will incur, any debts
and liabilities, subordinated, contingent or otherwise, including current
obligations, that they do not believe that they will be able to pay (based on
their assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise).

 

E-1-1



--------------------------------------------------------------------------------

5. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement, (ii) reviewed the financial statements
(including the pro forma financial statements) referred to in Section [    ] of
the Credit Agreement (the “Financial Statements”) and (iii) made such other
investigations and inquiries as the undersigned has deemed appropriate. The
undersigned is familiar with the financial performance and business of Lux
Borrower and its Subsidiaries.

6. The Lux Borrower and the Lux Holdco are not subject to nor, as applicable, do
they meet or threaten to meet the criteria of bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée), reprieve from payment (sursis de paiement),
general settlement with creditors, reorganization or similar laws affecting the
rights of creditors generally and no application has been made or is to be made
by their respective [managers/directors] or, as far as they are aware, by any
other person for the appointment of a commissaire, juge-commissaire,
liquidateur, curateur or similar officer pursuant to any voluntary or judicial
insolvency, winding-up, liquidation or similar proceedings,

7. For purposes of this certificate, the terms below shall have the following
definitions:

 

  (a) “fair value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Lux Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

  (b) “present fair salable value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Lux Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

  (c) “stated liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Lux Borrower and its Subsidiaries taken
as a whole, determined in accordance with GAAP consistently applied.

 

E-1-2



--------------------------------------------------------------------------------

  (d) “contingent liabilities”

The estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of the Lux Borrower and its Subsidiaries taken as a
whole (but exclusive of such contingent liabilities to the extent reflected in
stated liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of the Lux Borrower.

 

  (e) “The Lux Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital”

For the period from the date hereof through the Maturity Date, the Lux Borrower
and its Subsidiaries taken as a whole is a going concern and has sufficient
capital to ensure that it will continue to be a going concern for such period.

[Remainder of Page Intentionally Left Blank]

 

E-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

[                                         ] By:

 

Name: Title: